Exhibit 10.2

Certain confidential information contained in this Exhibit was omitted by means
of redacting a portion of the text and replacing it with asterisks (***). This
Exhibit has been filed separately with the SEC without the redaction pursuant to
a Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into as
of September 30, 2015, by and between GREENBRIER LEASING COMPANY LLC, an Oregon
limited liability company (“Purchaser”), and WL ROSS-GREENBRIER RAIL I LLC, a
Delaware limited liability company (“Seller”)

RECITALS

Seller owns certain railcars (the “Cars”), as more particularly described in
Exhibit A; and

The Cars have been leased to the lessees identified in Exhibit A (each
individually, a “Lessee”), pursuant to those certain riders and schedules
evidencing the lease in respect of the Cars identified therein, incorporating
the terms of the applicable related master lease agreement identified in Exhibit
A (each rider or schedule individually, a “Schedule” and, together with the
applicable Master Lease Agreement as it pertains to such Schedule, a “Lease,”
and each Lease and the other operative documents related thereto (including any
and all amendments, supplements and modifications) identified in Exhibit A as
they pertain to the Cars, collectively, the “Operative Documents”); and

Seller, as borrower, entered into a Senior Loan Agreement, dated as of April 27,
2010, among Australia and New Zealand Banking Group Limited as agent (“ANZ”),
and each other of the senior lenders from time to time a party thereto (as
amended, the “Senior Loan Agreement”) pursuant to which certain accounts (as
more completely described in Exhibit B to this Agreement, the “Accounts”) were
established under the Security Agreement and Senior Loan Documents (as defined
in the Senior Loan Agreement) associated therewith; and

The Leases, the other Operative Documents, and the Cars and the Accounts are
hereinafter collectively referred to as the “Assets”; and

Purchaser desires to acquire from Seller and Seller desires to sell to Purchaser
the Cars and Purchaser is willing to assume certain of Seller’s rights and
obligations under the Operative Documents and Accounts and Seller desires to
assign certain of Seller’s rights and obligations under the Operative Documents
and Accounts; and

The consummation of the transactions contemplated by this Agreement will occur
simultaneously with the release of liens of the Senior Loan Parties as defined
in, and in accordance with, that certain payoff agreement (the “Payoff
Agreement”) dated as of September 30, 2015 among the Seller, ANZ, Landesbank
Baden-Wuttemberg, and Wells Fargo Bank Northwest , National Association (“Wells
Fargo”).

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions herein set forth, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

1. Purchase and Sale of Cars and Assignment and Assumption of Rights and
Obligations.

1.1 Purchase and Sale of Cars. Subject to the terms and conditions of this
Agreement and on the basis of the representations and warranties and other facts
contained herein, Purchaser shall purchase all of Seller’s rights, title and
interest in and to the Cars from Seller free and clear of all liens and
encumbrances of any nature in one Closing described in Section 1.5 of this
Agreement; provided, however, that the parties acknowledge that the Lessees
under the Operative Documents have certain rights in the Cars and the Leases,
and certain liens may be permitted under the Operative Documents.

1.2 Assignment and Assumption of Lease Rights and Obligations. Subject to the
terms and conditions of this Agreement and the Assignment and Assumption
Agreement dated as of the date hereof between Seller as Assignor and Purchaser
as Assignee substantially in the form set forth on Exhibit C hereto (the
“Assignment Agreement”), Seller shall assign and transfer and Purchaser shall
assume and acquire, as of, and subsequent to, the Closing Date, all of the
rights, duties and obligations of Assignor under the Operative Documents,
subject to the reserves and distributions contemplated under the Termination
Agreement by and between Purchaser and WLR-Greenbrier Rail Inc. providing for
termination of certain agreements and the reserve and distribution of certain
funds (the “Termination Agreement’) (the “Lease Rights and Obligations”).

1.3 Assignment and Assumption of Account Rights and Obligations. Subject to the
terms and conditions of this Agreement, and further subject to execution of the
Payoff Agreement and the Termination Agreement, Seller shall assign and
Purchaser shall assume and acquire, as of, and subsequent to, the Closing Date,
all of the rights, duties and obligations of Assignor with respect to the
Accounts (the “Account Rights and Obligations”) as contemplated in the Payoff
Agreement, with the understanding Seller will assume expenses associated with
the Accounts for periods on and after December 15, 2015 (the Lease Rights and
Obligations together with the Account Rights and Obligations shall be referred
to herein collectively as the “Rights and Obligations”).

1.4 Assignment Agreement, Assignment of Account Rights and Bill of Sale.
Purchaser’s purchase of the Assets and assumption of the Rights and Obligations
shall be evidenced by the execution and delivery by Seller and Purchaser of this
Agreement, the Assignment Agreement, assignment of Account rights as
contemplated under the Payoff Agreement, and the execution and delivery by
Seller to Purchaser of a Bill of Sale for the Cars substantially in the form set
forth in Exhibit D hereto (the “Bill of Sale”) reflecting a complete list of all
of the Cars by mark and numbers.

1.5 Closing. Upon the performance of all covenants and obligations and upon
satisfaction or waiver of all conditions set forth in this Agreement, the
transactions contemplated by this Agreement shall be consummated in one closing
(the “Closing”). The Closing will occur on September 30, 2015, or on such other
date and at such time as the parties may mutually agree (such date of Closing
the “Closing Date”). In the event that any signature pages to this Agreement or
any other document or agreement to be executed and delivered in connection
herewith are executed and delivered prior to the Closing Date, such signature
pages shall be held in escrow pending the Closing and verbal instructions from
the relevant party authorizing the

 

2



--------------------------------------------------------------------------------

same at Closing. If the Closing has not occurred by October 6, 2015, (i) no
Rights or Obligations of Seller in, to and under the applicable Assets shall be
deemed to have been sold, assigned, transferred or conveyed by Seller to
Purchaser and Purchaser shall promptly return to Seller all documents delivered
by Seller to Purchaser evidencing such sale, assignment, transfer and conveyance
of such Assets, (ii) Seller shall have no obligation to sell the applicable
Assets to Purchaser and Purchaser shall have no obligation to Purchase the
Assets from Seller, and (iii) no Rights and Obligations shall be deemed to have
been assigned or transferred by Seller to Purchaser.

1.6 Purchase Price. The purchase price for the Assets will be *** (the “Purchase
Price”). Seller has directed Purchaser to remit the Purchase Price directly to
the senior lenders as contemplated under the Payoff Agreement, by wire transfer
of federal or other immediately available funds.

1.7 Events of Loss. In the event any Car is lost due to theft or disappearance
or non-existence, destruction, damage beyond repair, or is rendered permanently
unfit for normal use for any reason whatever, or such Car is damaged resulting
in an insurance settlement with respect to such Car on the basis of a loss, the
condemnation, confiscation, seizure or requisition of use or title to such Car
by any governmental authority under the power of eminent domain or otherwise,
prior to the Closing Date, and Seller has not yet received compensation for such
loss, ownership to such Car will transfer to Purchaser on the Closing Date and
Purchaser will be entitled to all casualty and loss payments relating to such
Car.

1.8 Shared Rights and Obligations. With respect to any indemnification or other
provision of the Operative Documents that are and remain exercisable or
otherwise for the benefit of each of Seller and Purchaser after giving effect to
the sale of the Assets, or rights with respect to insurance coverages provided
by Lessee pursuant to the Operative Documents, Seller and Purchaser shall be
entitled to the non-exclusive rights and benefits of the same to the extent such
indemnification or other provisions, or insurance coverages, relate to such
party (that is, a claim against or harm suffered by either such party for which
an indemnification or insurance coverage is available under the Operative
Documents); provided, further, in no event shall Seller have any right to
declare a default, cancel, or terminate, any of the Operative Documents, or have
any right to, or demand, any rent payments or other amounts due and owing
thereunder with respect to the time period on and after the Closing Date, or any
right to take any action with respect to the Cars, or amend, waive or give any
consent under any Operative Document as it relates to the Cars or Purchaser’s
Rights and Obligations.

1.9 As between Seller and Purchaser, Seller, Seller shall retain any liabilities
relating to accidents or other events occurring prior to Closing other than
contract claims made by Lessees under the Leases against Seller and Operating
Expenses as contemplated in Section 6.1 pertaining to the Cars and the Leases
(the liabilities retained by Seller under this Section 1.9 constitute the
“Retained Obligations”)

2. Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser, as of the Closing Date:

2.1 Organization. Seller is a Delaware limited liability company, validly
existing and in good standing under the laws of the State of Delaware.

 

3



--------------------------------------------------------------------------------

2.2 Power and Authority. Seller has full power and authority to execute, deliver
and perform pursuant to this Agreement, the Assignment Agreement, any Account
assignment Documents, a Memorandum of Assignment relating to the Leases in
substantially the form of Exhibit E hereto, and Bill of Sale together with any
schedules and riders thereto and any additional documents executed in connection
with the Closing (collectively, the “Transaction Documents”); to own or lease
its properties; and to carry on its business as now conducted.

2.3 Due Authorization. This Agreement has been duly authorized, executed and
delivered by Seller and constitutes a legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other laws of general applicability affecting creditors’ rights generally or
by general principles of equity. The Assignment Agreement, any Account
assignment documents and the Bill of Sale together with such schedules and
riders thereto and any additional documents executed in connection with the
Closing have each been duly authorized by Seller and, when executed and
delivered, will constitute the legal, valid and binding obligations of Seller,
enforceable against it in accordance with their terms, except as such
enforcement may be limited by any applicable bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally or by general
principles of equity.

2.4 No Consents or Filings. The execution, delivery and performance by Seller of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not, other than as may be required under one or more Operative Documents or
as provided in the Payoff Agreement, require the consent, notice or other action
by any person under, conflict with, result in a violation or breach of,
constitute a default under, or result in the acceleration of, any contract to
which Seller is a party or by which it or the Assets are bound, or, in the event
consent, notice or other action is required such obligation will have been met.

2.5 Compliance with Instruments and Statutes. Neither the execution, delivery or
performance by Seller of the Transaction Documents, nor compliance with the
terms and provisions hereof or thereof, conflicts or will conflict with or will
result in a breach or violation of any of the terms, conditions or provisions of
any law, governmental rule or regulation then in effect or the articles of
organization or operating agreement of Seller or any order, writ, injunction, or
decree of any court or governmental authority against Seller or by which it or
any of its properties is bound, or constitutes, or will constitute a default
thereunder or will result in the imposition of any lien upon the Assets.

2.6 Assets Ownership. Seller is the sole owner of the Cars and, at Closing,
Seller will convey to Purchaser absolute, good, marketable and valid title
(“Title”) in and to the Cars free and clear of all liens, encumbrances and
claims, other than the applicable Lease and the other Operative Documents and
those which the applicable Lessee is obligated to discharge under the terms of
the applicable Operative Documents. The Seller is the sole legal and beneficial
owner of the rights, title and interests of “Lessor” under each Lease and the
other applicable Operative Documents and, at Closing, Seller will sell, assign
and transfer to Purchaser all of Seller’s rights, title and interest in and to
each Lease and the other applicable Operative Documents (with the exception of
the Retained Obligations) free and clear of all liens, encumbrances and claims.
The Seller is the sole legal and beneficial owner under each Account and, at
Closing, Seller will sell, assign and transfer to Purchaser all of Seller’s
rights, title and interest in and to each Account free and clear of all liens,

 

4



--------------------------------------------------------------------------------

encumbrances and claims. All funds received in connection with the Cars and the
Leases during Seller’s period of ownership have been and will be deposited in
the Accounts. Seller is the sole account holder for the Accounts, and has not
commingled funds or other accounts of Seller or any affiliates of Seller with
the Accounts.

2.7 Concerning the Leases and Cars. Purchaser’s affiliate, Greenbrier Management
Company LLC (“GMS”) currently provides administrative services (the “Services”)
to Seller in connection with the Cars and the Leases pursuant to a Railcar
Remarketing and Management Agreement dated April 29, 2010 (the “Management
Agreement”). Seller authorizes GMS to release any and all records relating to
the Assets to Purchaser and its agents. Purchaser has or will perform its own
due diligence with respect to the status of the Cars, the Leases, and lessee
insurance prior to Closing. Seller has authorized the security trustee under the
Lender Agreements to disclose to Purchaser information pertaining to the
Accounts, and Purchaser will perform its own due diligence with respect to the
status of the Accounts.

2.8 Car Warranties. Seller hereby assigns and transfers to Purchaser all rights
which Seller may have under any warranties, patent indemnities or other
instruments relating to the Cars and agrees to take such actions and assist
Purchaser in good faith and as Purchaser may reasonably request to secure rights
for Purchaser.

2.9 Seller Activities and Fraudulent Conveyances. Seller is a special purpose
entity that has at all times since its formation been exclusively engaged in the
business of owning the Assets and leasing the Cars, and it has not engaged in
any other business activities. The transfer of the Assets to Purchaser as
contemplated by this Agreement and the other Transaction Documents is made in
exchange for fair and equivalent consideration. At Closing Seller will have no
material creditors other than Purchaser and its affiliated entities and other
than for potential taxes incurred in connection with the transactions. The
transactions contemplated by this Agreement are entered into by Seller in good
faith and are not intended, and shall not operate, to hinder, delay or defraud
any creditor of Seller, or violate any applicable federal or state laws relating
to fraudulent or voidable conveyances or transfers, and the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
will not have any such effect, and are and shall be effective against Seller’s
existing or future creditors. In the event such laws are deemed applicable, or
in the event Seller has failed to pay or provide for the payment of any of its
pre-Closing creditors (except for any Operating Expenses or amounts owed by
Seller under any Operative Documents for which Purchaser has agreed to be
responsible), Seller agrees to pay such creditor(s) promptly upon determination
of Seller’s liability to the creditor(s), and agrees to indemnify and hold
Purchaser harmless from, and reimburse Purchaser for, any loss, cost, expense,
liability or damage which Purchaser may suffer or incur by virtue of
noncompliance by Seller or Purchaser with such applicable laws.

2.10 Brokers. Seller has not dealt with any broker, finder or similar agent in
connection with the negotiations relating to this Agreement and the transactions
contemplated herein.

2.11 Residual Sharing and Other Agreements. Except as may be specifically set
forth in the Operative Documents or the Termination Agreement, there are no
option or residual sharing agreements, residual guarantees or residual insurance
agreements, re-marketing agreements, deferred fee agreements, or other
agreements, with respect to any Car or any Operative Document as it pertains to
any Car, or with respect to any Account, or which would be binding upon or
enforceable against Purchaser, against the Cars any Operative Document as it
pertains to any Car, or against the proceeds of any sale, leasing or other
disposition of the Cars or disposition of the Accounts.

 

5



--------------------------------------------------------------------------------

2.12 Rental Installments. [Not applicable]

2.13 Litigation. There is no litigation or proceeding pending or, to the
knowledge of Seller, threatened, (a) involving Seller related to the Assets or
(b) against Seller, which if adversely determined, would prohibit or materially
interfere with the consummation by Seller of the transactions contemplated
herein.

2.14 [Reserved]

2.15 No Inconsistent Action. From and after the date of this Agreement, without
the prior written consent of Purchaser, Seller shall not amend, nor consent to
any amendment of any Operative Document or any Account or take any other action
with respect thereto that would affect in any way whatsoever or purport to
affect, Purchaser’s rights hereunder or under any such Operative Document or
under any Account, nor shall Seller take any action with respect thereto that is
inconsistent with the transactions contemplated hereby. From and after the
Closing Date neither Seller nor any affiliate of Seller will claim any tax
benefits, file any tax returns, or take any other action that would be
inconsistent with the status of Purchaser as the owner of the Assets for
federal, state and local tax purposes, except for the period of Seller’s
ownership prior to the Closing Date.

2.16 Accuracy of Information. No representation or warranty made by Seller in
this Agreement, or in any agreement, instrument, document, certificate,
statement or letter furnished or to be furnished to Purchaser at the Closing by
or on behalf of Seller in connection with any of the transactions contemplated
by this Agreement contains or will contain any untrue statement of material
fact. Except as expressly set forth herein, the representations and warranties
contained in this Section 2 or elsewhere in this Agreement or any document
delivered pursuant hereto will not be affected or deemed waived by reason of the
fact that the Purchaser or its representatives knew or should have known that
any such representation or warranty is or might be inaccurate in any respect.

3. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller, as of each Closing Date with respect to the subject
transaction:

3.1 Organization. Purchaser is a limited liability company duly organized and
validly existing under the laws of the State of Oregon.

3.2 Power and Authority. Purchaser has full power and authority to execute,
deliver and perform pursuant to the applicable Transaction Documents; to own or
lease its properties; and to carry on its business as now conducted.

3.3 Due Authorization. This Agreement has been duly authorized, executed and
delivered by Purchaser and constitutes a legal, valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
or other laws of general applicability affecting creditors’ rights generally or
by general principles of equity. The Assignment Agreement and any

 

6



--------------------------------------------------------------------------------

Account assignment Documents together with such schedules and riders thereto and
any additional documents executed in connection with the Closing have each been
duly authorized by Purchaser, and, when executed and delivered, will constitute
the legal, valid and binding obligations of Purchaser, enforceable against it in
accordance with their terms, except as such enforcement may be limited by any
applicable bankruptcy, insolvency, reorganization, or other laws affecting
creditors’ rights generally or by general principles of equity.

3.4 No Consents or Filings. The execution, delivery and performance by Purchaser
of this Agreement and the other Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not require the consent, notice or other action by any person under,
conflict with, result in a violation or breach of, constitute a default under or
result in the acceleration of any contract to which Purchaser is a party or by
which it or the Assets are bound, or, in the event consent, notice or other
action is required such obligation will have been met.

3.5 Compliance with Instruments and Statutes. Neither the execution, delivery or
performance by Purchaser pursuant to the Transaction Documents to which it is a
party nor compliance with the terms and provisions thereof, conflicts or will
conflict with or will result in a breach or violation of any of the terms,
conditions or provisions of any law, governmental rule, or regulation then in
effect or the organizational documents of Purchaser or any order, writ,
injunction, or decree of any court or governmental authority against Purchaser
or by which it or any of its properties may be bound, or any other agreement or
instrument to which Purchaser is a party or by which it or any of its properties
is bound, or constitutes or will constitute a default thereunder.

3.6 Brokers. Purchaser has not dealt with any broker, finder or similar agent in
connection with the negotiations relating to this Agreement and the transactions
contemplated herein.

3.7 Litigation. There is no litigation or proceeding pending or, to the
knowledge of Purchaser, threatened, against Purchaser, which, if adversely
determined, would prohibit or materially interfere with the consummation by
Purchaser of the transactions contemplated herein.

3.8 No Inconsistent Action. From and after the date of this Agreement, without
the prior written consent of Seller, Purchaser shall not amend, nor consent to
any amendment of any Operative Document or any Account, or take any action with
respect thereto that would affect or purport to affect, Seller’s rights
hereunder or under the Operative Document or Account nor shall Purchaser take
any action with respect thereto that is inconsistent with the transactions
contemplated hereby. From and after the Closing Date neither Purchaser nor any
affiliate of Purchaser will claim any tax benefits, file any tax returns, or
take any other action that would be inconsistent with the status of Seller as
the owner of the Assets for federal, state and local tax purposes during the
period prior to the Closing Date.

3.9 Accuracy of Information. No representation or warranty made by Purchaser in
this Agreement, or in any agreement, instrument, document, certificate,
statement or letter furnished or to be furnished to Seller at Closing by or on
behalf of Purchaser in connection with any of the transactions contemplated by
this Agreement contains or will contain any untrue statement of material fact.
The representations and warranties contained in this Section 3 or elsewhere in
this Agreement or any document delivered pursuant hereto will not be affected or
deemed waived by reason of the fact that the Seller or its representatives knew
or should have known that any such representation or warranty is or might be
inaccurate in any respect.

 

7



--------------------------------------------------------------------------------

4. Conditions to Closing.

4.1 Conditions to the Obligations of Purchaser. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are expressly
conditioned upon satisfaction of the following conditions on or prior to the
Closing Date with respect to the subject transaction, unless waived by
Purchaser; provided, that any such condition precedent within the direct control
of Purchaser shall not be deemed a condition precedent with respect to
Purchaser’s obligations to consummate the transactions contemplated by this
Agreement:

4.1.1 Due Execution and Delivery. Purchaser shall have received an executed
original Bill of Sale and fully executed counterparts of each of the other
Transaction Documents, the Payoff Agreement and the Termination Agreement, or
scanned true copies thereof with the originals to follow upon Closing.

4.1.2 Operative Documents. Purchaser is in possession of true, correct and
complete copies of each of the Operative Documents.

4.1.3 Schedule. Purchaser shall have received an original of each Schedule
identified in Exhibit A, or a scanned true copy thereof with the original to
follow upon Closing to the extent in the custody of Seller, any affiliate of
Seller, senior lenders or the security trustee under the Senior Loan Documents.

4.1.4 Notice of Assignment. [Not applicable]

4.1.5 Insurance. [Not applicable]

4.1.6 Incumbency Certificate. Purchaser shall have received a certificate of a
responsible officer of Seller certifying as to the authority and incumbency of
the officers of Seller executing the documents contemplated hereby.

4.1.7 Representations and Warranties True. All representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of such date.

4.1.8 Performance. All obligations and agreements required by this Agreement to
be performed by Seller on or prior to the Closing Date shall have been
performed.

4.1.9 Required Consents. Written consents shall have been obtained with respect
to any and all approvals, authorizations, consents, licenses, certificates and
orders of, registrations, filings, and recordings with and notices to any
federal, state, or other public or governmental office, authority, agency, or
court, and any person holding a direct or indirect interest (or for whose
benefit any interest is held) in the Assets that are necessary (a) for the valid
authorization, execution, delivery and performance of this Agreement by Seller
or (b) for the effectiveness and full enforceability of this Agreement and the
rights intended to be created hereby and thereby in favor of Purchaser or
against Seller.

 

8



--------------------------------------------------------------------------------

4.1.10 Lien Releases, Terminations and Assignments and Title Opinions. Purchaser
shall have received lien releases, terminations and assignments, and search
results and opinions relating to the records of the Surface Transportation Board
(“STB”), and the Office of the Registrar General of Canada (“RG”) in the case of
a Canadian Lessee, and any applicable Uniform Commercial Code filing offices, in
form and substance satisfactory to Purchaser, that effective upon the Closing
Date, it will receive good and marketable title to the Assets, free and clear of
all liens or interest of others, other than those which each Lessee is obligated
to discharge under the terms of the applicable Lease. In the event Purchaser has
not received the same on or before Closing and agrees to close, the parties will
cooperate in effecting any necessary terminations, releases or assignments, as
contemplated in Section 6.4.

4.1.11 Receipt of Documents. Purchaser shall have received from Seller all of
the documents specified in this Agreement with respect to the Closing, except as
otherwise provided herein.

4.2 Conditions to the Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are expressly
conditioned upon satisfaction of the following conditions on or prior to the
Closing Date with respect to the subject transaction, unless waived by Seller;
provided, that any such condition precedent within the direct control Seller
shall not be deemed a condition precedent with respect to Seller’s obligations
to consummate the transactions:

4.2.1 Due Execution and Delivery. Seller shall have received fully executed
counterparts of the Transaction Documents, with originals to follow upon
closing.

4.2.2 Notice of Assignment. [Not applicable]

4.2.3 Incumbency Certificate. Seller shall have received a certificate of a
responsible officer of Purchaser certifying as to the authority and incumbency
of the officers of Purchaser executing the documents contemplated hereby.

4.2.4 Representations and Warranties True. All representations and warranties of
Purchaser contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of such date.

4.2.5 Performance of Covenants. All obligations and agreements required by this
Agreement to be performed by Purchaser on or prior to the Closing Date shall
have been performed.

4.2.6 Payment of Purchase Price. Purchaser shall pay the Purchase Price for the
Assets to the senior lenders.

4.2.7 Required Consents. Written consents shall have been obtained with respect
to any and all approvals, authorizations, consents, licenses, certificates and
orders of, registrations, filings, and recordings with and notices to any
federal, state, or other public or governmental office, authority, agency, or
court, and any person holding a direct or indirect

 

9



--------------------------------------------------------------------------------

interest (or for whose benefit any interest is held) in the Assets that are
necessary (a) for the valid authorization, execution, delivery and performance
of this Agreement by Purchaser or (b) for the effectiveness and full
enforceability of this Agreement and the rights intended to be created hereby
and thereby in favor of Seller or against Purchaser.

5. Taxes.

5.1 Seller’s Indemnity. Seller shall be responsible to pay, and shall indemnify
Purchaser from and against (a) all duties, excise taxes, value added taxes, or
other taxes, licenses, fees or other costs which were (or may be) required to be
paid in connection with events arising prior to the Closing, in each case,
except as expressly provided in 6.1.1 and (b) all federal, state or local income
or franchise taxes, and taxes related to forgiveness of debt, incurred by Seller
or its affiliates, whether attributable to periods before, on, or after the
Closing.

5.2 Purchaser’s Indemnity. Except as set forth in Section 5.1, Purchaser shall
be responsible to pay, and shall indemnify Seller from and against all sales,
use, property taxes, duties, excise taxes, value added taxes, withholdings or
other taxes, licenses, fees or other costs which were (or may be) required to be
paid in connection with events arising on or after the Closing, including but
not limited to any applicable acquisition taxes.

6. Post Closing Matters.

6.1 Allocation of Rents and Operating Expenses. In consideration of the
assignment of Seller’s rights and interest in the Accounts to Purchaser, and
subject to the calculation and distribution of reserves and distributions as
contemplated under the Termination Agreement:

6.1.1 (a) Purchaser shall be responsible for and shall pay all inspection,
maintenance, ad valorem taxes, withholding taxes on Lease rents, storage,
transportation, re-marking, UMLER and Official Railway Equipment Register (ORER)
costs and expenses and any costs associated with filing and reporting required
by the AAR, FRA or other applicable authority relating to the Cars, and the
Operative Documents as they pertain to the Cars, which are incurred prior to the
Closing Date and are unpaid as of the Closing Date (the “Operating Expenses”),
and (b) Purchaser shall be responsible for and shall pay all expenses relating
to the Cars, and the Operative Documents as they pertain to the Cars, which are
incurred on or after the Closing Date, and all expenses associated with the
Accounts with respect to periods on and after December 15, 2015.

6.1.2 (a) Purchaser shall be entitled to all revenues relating to the Cars, and
the Operative Documents as they pertain to the Cars, and the Accounts, and
earned prior to the Closing Date but not yet received at the time of Closing and
(b) Purchaser shall be entitled to all revenues earned on or after the Closing
Date. In the event Seller receives any revenues relating to the Cars, the
Operative Documents as they pertain to the Cars or the Accounts on or after
Closing, Seller shall promptly remit such amounts to Purchaser.

6.1.3 Upon Closing, the Management Agreement between Seller and GMS will
terminate, along with the Purchaser’s guaranty of GMS obligations thereunder,
and Purchaser will be responsible for any Operating Expenses payable to GMS
thereunder with respect to periods prior to the Closing.

 

10



--------------------------------------------------------------------------------

6.1.4 Without limiting any other rights or remedies of Purchaser, and other than
expenses incurred by GLC or its affiliates in maintaining the Lease Fleet as
provided in Exhibit A to the Termination Agreement, Purchaser may offset any
amount to which Purchaser, or any affiliate of Purchaser, may be entitled under
this Agreement (with respect to indemnity claims, Retained Obligations or
otherwise) or any of the related agreements including but not limited to the
Termination Agreement, against amounts otherwise payable to Seller by Purchaser
under this Agreement or otherwise payable to Seller or any of its affiliates by
Purchaser or any of its affiliates under the Termination Agreement. The exercise
of the right of offset by Purchaser in good faith, whether or not ultimately
determined to be justified, will not constitute a breach of this Agreement or
any other agreement. In addition, neither the exercise of such right of offset,
nor the failure to exercise, will limit the rights and remedies of Purchaser or
any of their affiliates in any manner against Seller.

6.2 Records. [Not applicable]

6.3 Marks Management. [Not applicable]

6.4 Further Assurances. Each party agrees that from time to time before, on or
after the Closing Date, it shall, on its own initiative taken in good faith and
at the reasonable request of the other party, execute and deliver or cause to be
executed and delivered such instruments of transfer, conveyance, assignment or
assumption, and such other documents, papers and filings with the STB, RG or
other filing offices as may be required, and take all such further actions, in
addition to those required under the express terms of this Agreement, as may be
reasonably required to more effectively consummate the purposes of this
Agreement and implement the transactions contemplated hereby. Seller expressly
covenants and agrees to cooperate with Purchaser in connection with any
litigation arising with respect to the Assets if Seller’s cooperation is
reasonably necessary for the adjudication of issues raised in such litigation.

6.5 Confidentiality. Seller and Purchaser shall maintain the terms of this
Agreement in confidence, and shall take all reasonable precautions to preserve
its confidentiality at all times; provided however that either party may
disclose the terms of this Agreement to its employees, agents, auditors and
legal advisors who likewise have a confidentiality obligation, or as may
otherwise be legally required, or in any filing required of such party or such
party’s affiliate with any securities commission or other regulatory agency or
as may be required by the securities listing requirements applicable to such
party or such party’s affiliates.

7. Miscellaneous.

7.1 Amendments and Waivers. Any provisions of this Agreement may be amended and
the observance of any provision of this Agreement may be waived only by an
instrument in writing specifically stating that such instrument is intended to
amend, modify or supplement this Agreement or to waive such provision and duly
signed by or on behalf of each of the parties hereto.

7.2 Notices. Any notice, request or other communication required or provided by
this Agreement shall be given in writing and be personally delivered, mailed by
registered or certified mail, or given by telex, telegram or facsimile
transmission confirmed by mail, addressed to:

 

11



--------------------------------------------------------------------------------

If to Purchaser:

Greenbrier Leasing Company LLC

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035

Attention: General Counsel

Telephone: (503) 684-7000

Telecopy: (503)-684-7553

and if to Seller:

WL Ross Greenbrier Rail I LLC

1166 Avenue of the Americas

New York, NY 10036

Attention: Wendy Teramoto

Telephone: (212) 826-2041

Telecopy: (212) 317-4892

Such notice shall be deemed given upon receipt thereof at the address of the
party above stated or at any other address specified by such party in a notice
complying with this Section.

7.3 Representations and Warranties. The representations, warranties and
covenants of the parties hereto contained in or made pursuant to this Agreement,
except as they may be fully performed prior to or on the Closing Date, shall
survive the execution and delivery of this Agreement and the Closing.

7.4 General Indemnity. Except as otherwise provided in the Transaction
Documents, Seller shall indemnify and hold Purchaser and any affiliate, officer,
director, shareholder, partner, contractor, indemnitee, settlor, employee,
servant, agent, beneficiary, successor, transferee or assign of Purchaser
(together with Purchaser, the “Purchaser’s Indemnified Parties”) harmless from
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs, expenses and disbursements, including legal fees and
expenses of whatsoever kind and nature (including claims arising under any legal
theory including torts, contracts, tax or regulatory law) incurred by or
asserted against one or more Purchaser’s Indemnified Parties with respect to the
Assets, arising out of accident, injury or damage occurring prior to the Closing
or any breach of any Seller representation or obligation under this Agreement;
and Purchaser shall indemnify and hold Seller and any affiliate, officer,
director, shareholder, partner, contractor, indemnitee, settlor, employee,
servant, agent, beneficiary, successor, transferee or assign of Seller (together
with Seller, the “Seller’s Indemnified Parties”) harmless from any and all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
costs, expenses and disbursements, including legal fees and expenses of
whatsoever kind and nature (including claims arising under any legal theory
including torts, contracts, tax or regulatory law) incurred by or asserted
against one or more Seller’s Indemnified Parties with respect to the Assets,
arising out of accident, injury or damage occurring on or after the Closing or
any breach of any Purchaser representation or obligation under this Agreement.

7.5 Parties in Interest, Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that neither Purchaser nor Seller may assign any of
their rights or obligations under the Transaction Documents without the prior
written consent of the other party.

 

12



--------------------------------------------------------------------------------

7.6 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW
(OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).

7.7 Interpretation. In this Agreement, the singular shall include the plural and
the word “person” shall include corporations, partnerships, joint ventures,
associations, trusts, unincorporated organizations, governments and agencies, as
well as natural persons.

7.8 Integration. This Agreement and the other agreements, documents and
instruments referred to herein or contemplated hereby, constitute the entire
agreement of the parties with respect to the transactions contemplated hereby
and thereby and supersede any previous agreement or understanding among the
parties with respect thereto.

7.9 Headings. Titles or captions of Sections or Subsections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

7.10 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, but all such
counterparts together shall constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
signed by their respective duly authorized officers as of the date first above
written.

 

SELLER:     WL ROSS-GREENBRIER RAIL I LLC     By: /s/ Wendy Teramoto     Name:
Wendy Teramoto     Title: Vice President PURCHASER:     GREENBRIER LEASING
COMPANY LLC     By: /s/ Larry Stanley     Name: Larry D. Stanley     Title: Vice
President

[Signature page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TO PURCHASE AND SALE AGREEMENT

Railcars and Leases

RAILCARS

 

Lease ID

   Number
of Cars   

Description

  

Reporting Marks and Numbers

B01-140        64       5,161 CF covered hoppers, 286,000 lbs. GRL, AAR Car Type
Code C114    AOK 65502 through AOK 65504, inclusive; AOK 65507; AOK 65510; AOK
65512; AOK 65516 through AOK 65518, inclusive; AOK 65522; AOK 65523; AOK 65527;
AOK 65532; AOK 65539; AOK 65540; AOK 65542; AOK 65547; AOK 65549; AOK 65551; AOK
65553; AOK 65555; AOK 65558; AOK 65559; AOK 65563; AOK 65570 through AOK 65572,
inclusive; AOK 65579; AOK 65581 through AOK 65583, inclusive; AOK 65586 through
AOK 65588, inclusive; AOK 65591; AOK 65604; AOK 65613; AOK 65617; AOK 65618; AOK
65620; AOK 65621; AOK 65628; AOK 65632; AOK 65633; AOK 65637 through AOK 65639,
inclusive; AOK 65641; AOK 65643; AOK 65657; AOK 65663; AOK 65667; AOK 65670; AOK
65680; AOK 65683; AOK 65685; AOK 65689; AOK 65695 through AOK 65698, inclusive;
AOK 65702; AOK 65703; and AOK 65707 B01-159        200       3,267 CF gondolas
with non-rotary couplers, 286,000 lbs. GRL, AAR Car Type Code E735    AOK 519200
through AOK 519399, inclusive B01-162        42      

4,480 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code
J311; and

4,520 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code J311

   BNBX 1007 to BNBX 503549, not inclusive; see Exhibit A.1 B01-190        125
     

4,480 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code
J311; and

4,520 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code J311

   BNBX 1006 to BNBX 120363, not inclusive; see Exhibit A.2 B01-191        172
     

3,985 CF open hoppers with 8 outlets and rotary couplers, 286,000 lbs. GRL, AAR
Car Type Code K341; and

4,200 CF open hoppers with 5 outlets and rotary couplers, 286,000 lbs. GRL, AAR
Car Type Code K341

   GBRX 20201 through GBRX 20220, inclusive; GBRX 20222 through GBRX 20238,
inclusive; GBRX 20240 through GBRX 20244, inclusive; GBRX20246 through GBRX
20254, inclusive; GBRX 20256 through GBRX 20261, inclusive; GBRX 20263 through
GBRX 20279, inclusive; GBRX 20281 through GBRX 20283, inclusive; GBRX 20285
through GBRX 20294, inclusive; GBRX 20296 through GBRX 20326, inclusive; GBRX
20328 through GBRX 20344, inclusive; GBRX 20346 through GBRX 20354, inclusive;
GBRX 20356 through GBRX 20371, inclusive; GBRX 20373 through GBRX 20381,
inclusive; GBRX 26162; GBRX 26166; and GBRX 26180 S66-001        20       3,281
CF covered hoppers, 286,000 lbs. GRL, AAR Car Type Code C112    BNBX 120750
through BNBX 120769, inclusive A62-001        27       6,221 CF covered hoppers
with pneumatic outlets, 286,000 lbs. GRL, AAR Car Type Code C214    TIMX 62031;
AOKX 62013; AOKX 62014; AOKX 62020 through AOKX 62030, inclusive; and AOKX 62032
through AOKX 62044, inclusive A62-002        18       6,221 CF covered hoppers
with pneumatic outlets, 286,000 lbs. GRL, AAR Car Type Code C214    TIMX 62000
through TIMX 62019, inclusive



--------------------------------------------------------------------------------

Lease ID

   Number
of Cars   

Description

  

Reporting Marks and Numbers

C07-038        17       4,520 CF gondolas with rotary couplers, 286,000 lbs.
GRL, AAR Car Type Code J311    BNBX 1009; BNBX 1082; BNBX 1087; BNBX 1089; BNBX
1092; BNBX 1097; BNBX 1108; BNBX 1130; BNBX 1164; BNBX 1166; BNBX 1241; BNBX
1321; BNBX 1346; BNBX 1358; BNBX 1373; BNBX 1451; and BNBX 503520 C100-001     
  196       4,520 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car
Type Code J311    BNBX 1001 to BNBX 503550, not inclusive; see Exhibit A.3
C02-044        190       4,480 CF gondolas with rotary couplers, 286,000 lbs.
GRL, AAR Car Type Code J311    BNBX 6044 through BNBX 6064, inclusive; BNBX 6066
through BNBX 6081, inclusive; BNBX 6083 through BNBX 6096, inclusive; BNBX 6098
through BNBX 6105, inclusive; BNBX 6107 through BNBX 6110, inclusive; BNBX 6112
through BNBX 6159, inclusive; and BNBX 6161 through BNBX 6239, inclusive C02-048
       199       42-foot gondolas, 286,000 lbs. GRL, AAR Car Type Code E241   
AOK 494500 through AOK 494647, inclusive; and AOK 494649 through AOK 494699,
inclusive D07-007        96       73-foot centerbeam flatcars, 286,000 lbs. GRL,
AAR Car Type Code F483    AOK 21531 to AOK 29348, not inclusive; see Exhibit A.4
E03-004        141      

4,480 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code
J311; and

4,520 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code J311

   BNBX 1008 to BNBX 503545, not inclusive; see Exhibit A.5 E33-002        145
      4,520 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type
Code J311    BNBX 120110 to BNBX 120373, not inclusive; see Exhibit A.6 G08-011
       95       4,200 CF open hoppers with 5 outlets and rotary couplers,
286,000 lbs. GRL, AAR Car Type Code K341    GBRX 26125 through GBRX 26135,
inclusive; GBRX 26138 through GBRX 26145, inclusive; GBRX 26147 through GBRX
26150, inclusive; GBRX 26152; GBRX 26154; GBRX 26155; GBRX 26157 through GBRX
26160, inclusive; GBRX 26167 through GBRX 26169, inclusive; GBRX 26171; GBRX
26174; GBRX 26175; GBRX 26177 through GBRX 26179, inclusive; GBRX 26182 through
GBRX 26185, inclusive; GBRX 26187; GBRX 26189 through GBRX 26195, inclusive;
GBRX 26198 through GBRX 26223, inclusive; GBRX 26225 through GBRX 26229,
inclusive; GBRX 26231; GBRX 26235; GBRX 26237 through GBRX 26239, inclusive;
GBRX 26241 through GBRX 26243, inclusive; and GBRX 26246 through GBRX 26249,
inclusive K08-002        25       3,281 CF covered hoppers with gravity gates,
286,000 lbs. GRL, AAR Car Type Code C112    GBRX 65425 through GBRX 65449,
inclusive L04-003        76       3,281 CF covered hoppers with gravity gates,
286,000 lbs. GRL, AAR Car Type Code C112    ARUX 210; BCAX 200 through BCAX 209,
inclusive; and BCAX 211 through BCAX 275, inclusive L10-022        99      
3,250 CF covered hoppers with gravity gates, 286,000 lbs. GRL, AAR Car Type Code
C112    CEFX 81080 to CEFX 81160, not inclusive; and GBRX 81074 to GBRX 81173,
not inclusive; see Exhibit A.7 L05-003        74       73-foot centerbeam
flatcars, 286,000 lbs. GRL, AAR Car Type Code F483    AOK 21530 to AOK 29349,
not inclusive; see Exhibit A.8 M10-025        25       60-foot Plate E boxcars
with double sliding doors, 286,000 lbs. GRL, AAR Car Type Code B617    AOK
120008 to AOK 120142, not inclusive; see Exhibit A.9

 

2



--------------------------------------------------------------------------------

Lease ID

   Number
of Cars   

Description

  

Reporting Marks and Numbers

M10-028        437       50-foot Plate G boxcars with single plug door, 286,000
lbs. GRL, AAR Car Type Code A406    IBT 18400 through IBT 18403, inclusive; IBT
18405 through IBT 18416, inclusive; IBT 18419 through IBT 18500, inclusive; IBT
18502 through IBT 18529, inclusive; IBT 18531 through IBT 18536, inclusive; IBT
18538 through IBT 18604, inclusive; IBT 18606 through IBT 18627, inclusive; IBT
18629 through IBT 18749, inclusive; IBT 18751; IBT 18753 through IBT 18772,
inclusive; IBT 18774 through IBT 18783, inclusive; IBT 18785 through IBT 18803,
inclusive; and IBT 18805 through IBT 18849, inclusive O16-001        23      
4,200 CF open hoppers with 5 outlets and rotary couplers, 286,000 lbs. GRL, AAR
Car Type Code K341    GBRX 26136; GBRX 26137; GBRX 26146; GBRX 26151; GBRX
26153; GBRX 26156; GBRX 26161; GBRX 26164; GBRX 26170; GBRX 26173; GBRX 26176;
GBRX 26181; GBRX 26186; GBRX 26196; GBRX 26197; GBRX 26224; GBRX 26230; GBRX
26233; GBRX 26234; GBRX 26236; GBRX 26240; GBRX 26244; and GBRX 26245 P28-009   
    26       3,230 CF pressure-differential covered hoppers, 286,000 lbs. GRL,
AAR Car Type Code C612    BNBX 95072 to BNBX 95716, not inclusive; see Exhibit
A.10 P06-007        50       60-foot Plate E boxcars with double sliding doors,
286,000 lbs. GRL, AAR Car Type Code B617    AOK 120000 to AOK 120149, not
inclusive; see Exhibit A.11 R09-001        19       3,230 CF
pressure-differential covered hoppers, 286,000 lbs. GRL, AAR Car Type Code C612
   GBRX 65000 through GBRX 65013, inclusive; and GBRX 65015 through GBRX 65019,
inclusive S68-002        141      

4,480 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code
J311; and

4,520 CF gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code J311

   BNBX 1017 to BNBX 503539, not inclusive; see Exhibit A.12 S65-001        120
      4,074 CF open covered hoppers with 9 outlets and rotary couplers, 286,000
lbs. GRL, AAR Car Type Code K341    GBRX 49001 to GBRX 49244, not inclusive; see
Exhibit A.13 S65-005        127       4,074 CF open covered hoppers with 9
outlets and rotary couplers, 286,000 lbs. GRL, AAR Car Type Code K341; and 4,200
CF open covered hoppers with 9 outlets and rotary couplers, 286,000 lbs. GRL,
AAR Car Type Code K341    BNBX 503554 to BNBX 503566, not inclusive; and GBRX
49002 to GBRX 49245, not inclusive; see Exhibit A.14 S77-001        25      
42-foot gondolas, 286,000 lbs. GRL, AAR Car Type Code E241    AOKX 34375 through
AOKX 34399, inclusive T21-020        100       5,161 CF covered hoppers, 286,000
lbs. GRL, AAR Car Type Code C114    AOKX 65505 to AOKX 65709, not inclusive; see
Exhibit A.15 T06-005        104       60-foot Plate F boxcars with 16-foot
double plug doors, 286,000 lbs. GRL, AAR Car Type Code A606    TBOX 889269
through TBOX 889274, inclusive; and TBOX 889276 through TBOX 889373, inclusive
U01-061        101       5,200 CF covered hoppers with gravity/pneumatic gates,
286,000 lbs. GRL, AAR Car Type Code C314    CMO 10010; CMO 10017; CMO 10069; CMO
100472; CMO 10075; CMO 10101; CMO 10108; CMO 10109; CMO 10119; CMO 10171; CMO
10174; CMO 10175; CMO 10199 through CMO 10222, inclusive; CMO 10224 through CMO
10248, inclusive; and CMO 10250 through CMO 10289, inclusive

 

3



--------------------------------------------------------------------------------

Lease ID

   Number
of Cars   

Description

  

Reporting Marks and Numbers

U01-073        20       5,161 CF covered hoppers, 286,000 lbs. GRL, AAR Car Type
Code C114    CMO 63034 through CMO 63053, inclusive W04-022        94      
60-foot Plate F boxcars with 16-foot double plug doors, 286,000 lbs. GRL, AAR
Car Type Code A606    AOK 354617 to AOK 354998, not inclusive; see Exhibit A.16
W26-001        142       4,530 CF gondolas with rotary couplers, 286,000 lbs.
GRL, AAR Car Type Code J311    WEPX 2875 through WEPX 2901, inclusive; WEPX 2903
through WEPX 2929, inclusive; WEPX 2931 through WEPX 2940, inclusive; WEPX 2942
through WEPX 2977, inclusive; WEPX 2979 through WEPX 2990, inclusive; WEPX 2992
through WEPX 2995, inclusive; WEPX 2997 through WEPX 3007, inclusive; WEPX 3009
through WEPX 3022, inclusive; and WEPX 3024 Off-lease/stored Group 1        21
      5,161 CF covered hoppers, 286,000 lbs. GRL, AAR Car Type Code C114    AOK
65501 to AOK 65681, not inclusive; see Exhibit A.17 Off-lease/stored Group 2   
    147       3,197 CF gondolas with non-rotary couplers, 263,000 lbs. GRL, AAR
Car Type Code E735    WCRC 3175 through WCRC 3195, inclusive; WCRC 3197 through
WCRC 3220, inclusive; WCRC 3222; WCRC 3223; and WCRC 3225 through WCRC 3224,
inclusive Off-lease/stored Group 3        16       12-foot 9-inch, 4,520 CF
gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code J311    BNBX
1401 through BNBX 1404, inclusive; BNBX 1417; BNBX 1419; BNBX 1421; BNBX 1426;
BNBX 1429; BNBX 1430; BNBX 1432; BNBX 1434; and BNBX 1445 through BNBX 1448,
inclusive Off-lease/stored Group 4        116       8-foot 8-inch, 4,520 CF
gondolas with rotary couplers, 286,000 lbs. GRL, AAR Car Type Code J311    BNBX
1003 to BNBX 503553, not inclusive; see Exhibit A.18 Off-lease/stored Group 5   
    7       3,985 CF open hoppers with rotary couplers, 286,000 lbs. GRL, AAR
Car Type Code K341    GBRX 20221, GBRX 20239, GBRX 20280, GBRX 20327, GBRX
20345, GBRX 20355, and GBRX 20372 Off-lease/stored Group 6        1       4,074
CF open hopper with 9 outlets and rotary couplers, 286,000 lbs. GRL, AAR Car
Type Code K341    GBRX 49082 Off-lease/stored Group 7        2       4,200 CF
open hoppers with 5 outlets and rotary couplers, 286,000 lbs. GRL, AAR Car Type
Code K341    GBRX 26163 and GBRX 26172 Total        3,885         

 

4



--------------------------------------------------------------------------------

EXHIBIT A.1 (B01-162)

 

Mark   Number   Mark   Number BNBX   1007   BNBX   1378 BNBX   1034   BNBX  
1380 BNBX   1064   BNBX   1385 BNBX   1065   BNBX   1407 BNBX   1077   BNBX  
1410 BNBX   1093   BNBX   1416 BNBX   1103   BNBX   1418 BNBX   1145   BNBX  
1423 BNBX   1170   BNBX   1424 BNBX   1179   BNBX   1428 BNBX   1207   BNBX  
1431 BNBX   1273   BNBX   1433 BNBX   1274   BNBX   1442 BNBX   1291   BNBX  
40380 BNBX   1301   BNBX   40419 BNBX   1314   BNBX   503483 BNBX   1325   BNBX
  503485 BNBX   1327   BNBX   503532 BNBX   1333   BNBX   503534 BNBX   1350  
BNBX   503548 BNBX   1352   BNBX   503549

 

5



--------------------------------------------------------------------------------

EXHIBIT A.2 (B01-190)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number   Mark   Number
BNBX   1006   BNBX   1116   BNBX   1224   BNBX   1339   BNBX   40535 BNBX   1013
  BNBX   1119   BNBX   1231   BNBX   1361   BNBX   40542 BNBX   1018   BNBX  
1120   BNBX   1233   BNBX   1364   BNBX   120144 BNBX   1021   BNBX   1125  
BNBX   1235   BNBX   1367   BNBX   120147 BNBX   1024   BNBX   1132   BNBX  
1242   BNBX   1369   BNBX   120158 BNBX   1040   BNBX   1136   BNBX   1244  
BNBX   1374   BNBX   120161 BNBX   1043   BNBX   1147   BNBX   1251   BNBX  
1384   BNBX   120162 BNBX   1044   BNBX   1151   BNBX   1252   BNBX   1390  
BNBX   120164 BNBX   1054   BNBX   1161   BNBX   1262   BNBX   1394   BNBX  
120175 BNBX   1056   BNBX   1163   BNBX   1264   BNBX   1396   BNBX   120181
BNBX   1063   BNBX   1167   BNBX   1265   BNBX   1398   BNBX   120189 BNBX  
1068   BNBX   1168   BNBX   1276   BNBX   1400   BNBX   120207 BNBX   1074  
BNBX   1171   BNBX   1278   BNBX   1411   BNBX   120226 BNBX   1075   BNBX  
1172   BNBX   1285   BNBX   1437   BNBX   120228 BNBX   1079   BNBX   1173  
BNBX   1292   BNBX   1441   BNBX   120237 BNBX   1083   BNBX   1177   BNBX  
1294   BNBX   1449   BNBX   120291 BNBX   1084   BNBX   1187   BNBX   1295  
BNBX   40138   BNBX   120296 BNBX   1085   BNBX   1191   BNBX   1297   BNBX  
40254   BNBX   120305 BNBX   1088   BNBX   1195   BNBX   1299   BNBX   40261  
BNBX   120316 BNBX   1090   BNBX   1198   BNBX   1300   BNBX   40332   BNBX  
120320 BNBX   1099   BNBX   1200   BNBX   1307   BNBX   40360   BNBX   120326
BNBX   1100   BNBX   1202   BNBX   1310   BNBX   40365   BNBX   120340 BNBX  
1105   BNBX   1205   BNBX   1312   BNBX   40376   BNBX   120346 BNBX   1106  
BNBX   1210   BNBX   1322   BNBX   40501   BNBX   120362 BNBX   1110   BNBX  
1217   BNBX   1331   BNBX   40518   BNBX   120363

 

6



--------------------------------------------------------------------------------

EXHIBIT A.3 (C100-001)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number   Mark   Number
BNBX   1001   BNBX   1186   BNBX   1329   BNBX   120150   BNBX   120304 BNBX  
1002   BNBX   1188   BNBX   1337   BNBX   120154   BNBX   120307 BNBX   1010  
BNBX   1192   BNBX   1341   BNBX   120155   BNBX   120310 BNBX   1014   BNBX  
1193   BNBX   1345   BNBX   120156   BNBX   120318 BNBX   1019   BNBX   1196  
BNBX   1347   BNBX   120163   BNBX   120319 BNBX   1028   BNBX   1199   BNBX  
1349   BNBX   120165   BNBX   120322 BNBX   1029   BNBX   1203   BNBX   1351  
BNBX   120166   BNBX   120323 BNBX   1033   BNBX   1214   BNBX   1363   BNBX  
120169   BNBX   120324 BNBX   1035   BNBX   1215   BNBX   1370   BNBX   120173  
BNBX   120325 BNBX   1038   BNBX   1221   BNBX   1372   BNBX   120179   BNBX  
120331 BNBX   1047   BNBX   1225   BNBX   1375   BNBX   120183   BNBX   120341
BNBX   1049   BNBX   1226   BNBX   1376   BNBX   120185   BNBX   120344 BNBX  
1050   BNBX   1228   BNBX   1377   BNBX   120186   BNBX   120345 BNBX   1051  
BNBX   1229   BNBX   1382   BNBX   120200   BNBX   120347 BNBX   1073   BNBX  
1234   BNBX   1386   BNBX   120203   BNBX   120349 BNBX   1076   BNBX   1237  
BNBX   1392   BNBX   120204   BNBX   120356 BNBX   1080   BNBX   1240   BNBX  
1395   BNBX   120209   BNBX   120360 BNBX   1081   BNBX   1246   BNBX   1399  
BNBX   120218   BNBX   120368 BNBX   1096   BNBX   1247   BNBX   1412   BNBX  
120219   BNBX   120369 BNBX   1098   BNBX   1249   BNBX   1413   BNBX   120220  
BNBX   120372 BNBX   1101   BNBX   1253   BNBX   1414   BNBX   120221   BNBX  
120374 BNBX   1111   BNBX   1254   BNBX   1420   BNBX   120222   BNBX   503492
BNBX   1115   BNBX   1255   BNBX   1425   BNBX   120223   BNBX   503495 BNBX  
1117   BNBX   1256   BNBX   1435   BNBX   120225   BNBX   503496 BNBX   1124  
BNBX   1260   BNBX   1438   BNBX   120235   BNBX   503502 BNBX   1127   BNBX  
1263   BNBX   1444   BNBX   120241   BNBX   503509 BNBX   1133   BNBX   1266  
BNBX   1450   BNBX   120246   BNBX   503510 BNBX   1135   BNBX   1271   BNBX  
120111   BNBX   120249   BNBX   503512 BNBX   1137   BNBX   1279   BNBX   120113
  BNBX   120252   BNBX   503521 BNBX   1140   BNBX   1284   BNBX   120115   BNBX
  120253   BNBX   503522 BNBX   1143   BNBX   1287   BNBX   120117   BNBX  
120254   BNBX   503531 BNBX   1144   BNBX   1296   BNBX   120118   BNBX   120256
  BNBX   503535 BNBX   1146   BNBX   1298   BNBX   120121   BNBX   120257   BNBX
  503537 BNBX   1150   BNBX   1308   BNBX   120126   BNBX   120258   BNBX  
503538 BNBX   1154   BNBX   1309   BNBX   120128   BNBX   120264   BNBX   503546
BNBX   1165   BNBX   1316   BNBX   120131   BNBX   120265   BNBX   503550 BNBX  
1175   BNBX   1318   BNBX   120138   BNBX   120268     BNBX   1178   BNBX   1319
  BNBX   120141   BNBX   120281     BNBX   1182   BNBX   1320   BNBX   120146  
BNBX   120282     BNBX   1185   BNBX   1323   BNBX   120148   BNBX   120297    

 

7



--------------------------------------------------------------------------------

EXHIBIT A.4 (D07-007)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number AOK   21531   AOK
  29175   AOK   29239   AOK   29304 AOK   21540   AOK   29177   AOK   29240  
AOK   29305 AOK   21546   AOK   29180   AOK   29241   AOK   29307 AOK   21552  
AOK   29182   AOK   29242   AOK   29311 AOK   21561   AOK   29184   AOK   29243
  AOK   29312 AOK   21564   AOK   29186   AOK   29245   AOK   29313 AOK   21568
  AOK   29189   AOK   29246   AOK   29315 AOK   21569   AOK   29194   AOK  
29251   AOK   29317 AOK   21571   AOK   29195   AOK   29252   AOK   29319 AOK  
29150   AOK   29197   AOK   29253   AOK   29322 AOK   29151   AOK   29199   AOK
  29260   AOK   29325 AOK   29152   AOK   29200   AOK   29263   AOK   29328 AOK
  29153   AOK   29201   AOK   29264   AOK   29329 AOK   29154   AOK   29203  
AOK   29268   AOK   29330 AOK   29155   AOK   29208   AOK   29269   AOK   29336
AOK   29157   AOK   29210   AOK   29270   AOK   29338 AOK   29158   AOK   29212
  AOK   29273   AOK   29341 AOK   29160   AOK   29214   AOK   29285   AOK  
29342 AOK   29161   AOK   29219   AOK   29287   AOK   29343 AOK   29162   AOK  
29222   AOK   29288   AOK   29345 AOK   29165   AOK   29223   AOK   29289   AOK
  29348 AOK   29167   AOK   29225   AOK   29296     AOK   29171   AOK   29231  
AOK   29297     AOK   29172   AOK   29233   AOK   29301     AOK   29173   AOK  
29238   AOK   29302    

 

8



--------------------------------------------------------------------------------

EXHIBIT A.5 (E03-004)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number BNBX   1008   BNBX
  1379   BNBX   40283   BNBX   40413 BNBX   1022   BNBX   1408   BNBX   40284  
BNBX   40427 BNBX   1025   BNBX   1422   BNBX   40286   BNBX   40429 BNBX   1031
  BNBX   1427   BNBX   40287   BNBX   40432 BNBX   1042   BNBX   1436   BNBX  
40293   BNBX   40437 BNBX   1052   BNBX   1439   BNBX   40298   BNBX   40439
BNBX   1059   BNBX   1440   BNBX   40299   BNBX   40441 BNBX   1069   BNBX  
1443   BNBX   40302   BNBX   40447 BNBX   1071   BNBX   40132   BNBX   40308  
BNBX   40459 BNBX   1107   BNBX   40141   BNBX   40318   BNBX   40464 BNBX  
1121   BNBX   40143   BNBX   40320   BNBX   40493 BNBX   1122   BNBX   40148  
BNBX   40322   BNBX   40495 BNBX   1142   BNBX   40155   BNBX   40327   BNBX  
40506 BNBX   1155   BNBX   40167   BNBX   40329   BNBX   40521 BNBX   1156  
BNBX   40186   BNBX   40333   BNBX   40524 BNBX   1160   BNBX   40196   BNBX  
40335   BNBX   40527 BNBX   1183   BNBX   40199   BNBX   40337   BNBX   40530
BNBX   1189   BNBX   40204   BNBX   40342   BNBX   40539 BNBX   1194   BNBX  
40206   BNBX   40347   BNBX   40543 BNBX   1211   BNBX   40228   BNBX   40356  
BNBX   40545 BNBX   1212   BNBX   40229   BNBX   40364   BNBX   40546 BNBX  
1213   BNBX   40236   BNBX   40370   BNBX   40560 BNBX   1218   BNBX   40238  
BNBX   40371   BNBX   40563 BNBX   1219   BNBX   40243   BNBX   40372   BNBX  
40567 BNBX   1248   BNBX   40248   BNBX   40373   BNBX   40573 BNBX   1269  
BNBX   40249   BNBX   40378   BNBX   40575 BNBX   1281   BNBX   40253   BNBX  
40387   BNBX   40580 BNBX   1288   BNBX   40256   BNBX   40389   BNBX   40584
BNBX   1293   BNBX   40257   BNBX   40392   BNBX   40590 BNBX   1304   BNBX  
40263   BNBX   40396   BNBX   40591 BNBX   1340   BNBX   40264   BNBX   40399  
BNBX   40592 BNBX   1342   BNBX   40266   BNBX   40400   BNBX   503494 BNBX  
1343   BNBX   40278   BNBX   40404   BNBX   503516 BNBX   1356   BNBX   40279  
BNBX   40406   BNBX   503524 BNBX   1366   BNBX   40282   BNBX   40410   BNBX  
503543             BNBX   503545

 

9



--------------------------------------------------------------------------------

EXHIBIT A.6 (E33-002)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number   Mark   Number
BNBX   120110   BNBX   120168   BNBX   120211   BNBX   120261   BNBX   120327
BNBX   120112   BNBX   120170   BNBX   120212   BNBX   120262   BNBX   120332
BNBX   120114   BNBX   120171   BNBX   120213   BNBX   120263   BNBX   120333
BNBX   120116   BNBX   120172   BNBX   120214   BNBX   120267   BNBX   120334
BNBX   120119   BNBX   120174   BNBX   120215   BNBX   120279   BNBX   120335
BNBX   120120   BNBX   120176   BNBX   120216   BNBX   120280   BNBX   120336
BNBX   120122   BNBX   120177   BNBX   120217   BNBX   120283   BNBX   120337
BNBX   120123   BNBX   120178   BNBX   120224   BNBX   120287   BNBX   120338
BNBX   120124   BNBX   120180   BNBX   120227   BNBX   120288   BNBX   120339
BNBX   120125   BNBX   120182   BNBX   120229   BNBX   120289   BNBX   120342
BNBX   120129   BNBX   120184   BNBX   120230   BNBX   120290   BNBX   120343
BNBX   120130   BNBX   120187   BNBX   120231   BNBX   120292   BNBX   120348
BNBX   120132   BNBX   120188   BNBX   120232   BNBX   120294   BNBX   120350
BNBX   120135   BNBX   120190   BNBX   120233   BNBX   120295   BNBX   120351
BNBX   120136   BNBX   120191   BNBX   120234   BNBX   120298   BNBX   120352
BNBX   120137   BNBX   120192   BNBX   120236   BNBX   120299   BNBX   120353
BNBX   120139   BNBX   120193   BNBX   120238   BNBX   120300   BNBX   120354
BNBX   120140   BNBX   120194   BNBX   120239   BNBX   120301   BNBX   120355
BNBX   120142   BNBX   120195   BNBX   120242   BNBX   120302   BNBX   120357
BNBX   120143   BNBX   120196   BNBX   120243   BNBX   120303   BNBX   120358
BNBX   120145   BNBX   120197   BNBX   120244   BNBX   120306   BNBX   120359
BNBX   120149   BNBX   120198   BNBX   120245   BNBX   120308   BNBX   120361
BNBX   120151   BNBX   120199   BNBX   120247   BNBX   120309   BNBX   120364
BNBX   120152   BNBX   120201   BNBX   120248   BNBX   120311   BNBX   120365
BNBX   120153   BNBX   120202   BNBX   120250   BNBX   120312   BNBX   120366
BNBX   120157   BNBX   120205   BNBX   120251   BNBX   120313   BNBX   120367
BNBX   120159   BNBX   120206   BNBX   120255   BNBX   120315   BNBX   120370
BNBX   120160   BNBX   120208   BNBX   120259   BNBX   120317   BNBX   120371
BNBX   120167   BNBX   120210   BNBX   120260   BNBX   120321   BNBX   120373

 

10



--------------------------------------------------------------------------------

EXHIBIT A.7 (L10-022)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number CEFX   81080  
GBRX   81081   GBRX   81112   GBRX   81143 CEFX   81092   GBRX   81082   GBRX  
81113   GBRX   81145 CEFX   81095   GBRX   81083   GBRX   81114   GBRX   81146
CEFX   81103   GBRX   81084   GBRX   81115   GBRX   81147 CEFX   81108   GBRX  
81085   GBRX   81116   GBRX   81150 CEFX   81109   GBRX   81086   GBRX   81118  
GBRX   81151 CEFX   81110   GBRX   81087   GBRX   81121   GBRX   81152 CEFX  
81117   GBRX   81088   GBRX   81122   GBRX   81153 CEFX   81119   GBRX   81089  
GBRX   81123   GBRX   81155 CEFX   81120   GBRX   81090   GBRX   81124   GBRX  
81156 CEFX   81126   GBRX   81091   GBRX   81125   GBRX   81157 CEFX   81130  
GBRX   81093   GBRX   81127   GBRX   81161 CEFX   81139   GBRX   81094   GBRX  
81128   GBRX   81162 CEFX   81144   GBRX   81096   GBRX   81129   GBRX   81163
CEFX   81148   GBRX   81097   GBRX   81131   GBRX   81164 CEFX   81149   GBRX  
81098   GBRX   81132   GBRX   81165 CEFX   81154   GBRX   81099   GBRX   81133  
GBRX   81166 CEFX   81158   GBRX   81100   GBRX   81134   GBRX   81167 CEFX  
81160   GBRX   81101   GBRX   81135   GBRX   81168 GBRX   81074   GBRX   81102  
GBRX   81136   GBRX   81169 GBRX   81075   GBRX   81104   GBRX   81137   GBRX  
81170 GBRX   81076   GBRX   81105   GBRX   81138   GBRX   81171 GBRX   81077  
GBRX   81106   GBRX   81140   GBRX   81172 GBRX   81078   GBRX   81107   GBRX  
81141   GBRX   81173 GBRX   81079   GBRX   81111   GBRX   81142    

 

11



--------------------------------------------------------------------------------

EXHIBIT A.8 (L05-003)

 

Mark   Number   Mark   Number   Mark   Number AOK   21530   AOK   21560   AOK  
29224 AOK   21532   AOK   21562   AOK   29227 AOK   21533   AOK   21563   AOK  
29236 AOK   21534   AOK   21565   AOK   29237 AOK   21535   AOK   21566   AOK  
29247 AOK   21536   AOK   21567   AOK   29254 AOK   21537   AOK   21570   AOK  
29255 AOK   21538   AOK   21572   AOK   29259 AOK   21539   AOK   21573   AOK  
29280 AOK   21541   AOK   21574   AOK   29286 AOK   21542   AOK   21575   AOK  
29294 AOK   21543   AOK   21576   AOK   29298 AOK   21544   AOK   21577   AOK  
29300 AOK   21545   AOK   21579   AOK   29308 AOK   21547   AOK   29164   AOK  
29309 AOK   21548   AOK   29176   AOK   29310 AOK   21549   AOK   29181   AOK  
29314 AOK   21550   AOK   29185   AOK   29331 AOK   21553   AOK   29190   AOK  
29332 AOK   21554   AOK   29193   AOK   29333 AOK   21555   AOK   29202   AOK  
29334 AOK   21556   AOK   29205   AOK   29335 AOK   21557   AOK   29206   AOK  
29344 AOK   21558   AOK   29213   AOK   29349 AOK   21559   AOK   29215    

 

12



--------------------------------------------------------------------------------

EXHIBIT A.9 (M10-025)

 

Mark   Number AOK   120008 AOK   120009 AOK   120011 AOK   120016 AOK   120026
AOK   120027 AOK   120034 AOK   120037 AOK   120039 AOK   120054 AOK   120055
AOK   120060 AOK   120064 AOK   120077 AOK   120079 AOK   120095 AOK   120104
AOK   120115 AOK   120120 AOK   120122 AOK   120123 AOK   120126 AOK   120127
AOK   120130 AOK   120142

 

13



--------------------------------------------------------------------------------

EXHIBIT A.10 (P28-009)

 

Mark   Number BNBX   95072 BNBX   95080 BNBX   95084 BNBX   95397 BNBX   95432
BNBX   95448 BNBX   95449 BNBX   95450 BNBX   95469 BNBX   95475 BNBX   95476
BNBX   95485 BNBX   95486 BNBX   95487 BNBX   95488 BNBX   95489 BNBX   95490
BNBX   95491 BNBX   95492 BNBX   95493 BNBX   95494 BNBX   95495 BNBX   95497
BNBX   95498 BNBX   95500 BNBX   95716

 

14



--------------------------------------------------------------------------------

EXHIBIT A.11 (P06-007)

 

Mark   Number   Mark   Number AOK   120000   AOK   120085 AOK   120004   AOK  
120087 AOK   120013   AOK   120088 AOK   120014   AOK   120090 AOK   120015  
AOK   120099 AOK   120022   AOK   120100 AOK   120028   AOK   120101 AOK  
120030   AOK   120107 AOK   120032   AOK   120108 AOK   120033   AOK   120117
AOK   120047   AOK   120118 AOK   120053   AOK   120121 AOK   120058   AOK  
120124 AOK   120062   AOK   120129 AOK   120066   AOK   120131 AOK   120067  
AOK   120132 AOK   120068   AOK   120133 AOK   120069   AOK   120134 AOK  
120070   AOK   120135 AOK   120074   AOK   120140 AOK   120075   AOK   120145
AOK   120078   AOK   120146 AOK   120080   AOK   120147 AOK   120082   AOK  
120148 AOK   120084   AOK   120149

 

15



--------------------------------------------------------------------------------

EXHIBIT A.12 (S68-002)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number   Mark   Number
BNBX   1017   BNBX   40150   BNBX   40268   BNBX   40397   BNBX   40515 BNBX  
1030   BNBX   40153   BNBX   40273   BNBX   40402   BNBX   40519 BNBX   1041  
BNBX   40156   BNBX   40276   BNBX   40405   BNBX   40525 BNBX   1048   BNBX  
40157   BNBX   40295   BNBX   40407   BNBX   40528 BNBX   1057   BNBX   40164  
BNBX   40306   BNBX   40415   BNBX   40533 BNBX   1067   BNBX   40165   BNBX  
40307   BNBX   40418   BNBX   40534 BNBX   1072   BNBX   40181   BNBX   40311  
BNBX   40421   BNBX   40541 BNBX   1094   BNBX   40182   BNBX   40317   BNBX  
40428   BNBX   40548 BNBX   1095   BNBX   40183   BNBX   40321   BNBX   40440  
BNBX   40549 BNBX   1118   BNBX   40187   BNBX   40323   BNBX   40445   BNBX  
40550 BNBX   1190   BNBX   40188   BNBX   40324   BNBX   40446   BNBX   40553
BNBX   1216   BNBX   40190   BNBX   40331   BNBX   40449   BNBX   40559 BNBX  
1220   BNBX   40191   BNBX   40338   BNBX   40454   BNBX   40564 BNBX   1259  
BNBX   40192   BNBX   40339   BNBX   40460   BNBX   40565 BNBX   1282   BNBX  
40193   BNBX   40341   BNBX   40466   BNBX   40568 BNBX   1290   BNBX   40201  
BNBX   40348   BNBX   40467   BNBX   40576 BNBX   1303   BNBX   40205   BNBX  
40352   BNBX   40468   BNBX   40579 BNBX   1334   BNBX   40208   BNBX   40353  
BNBX   40471   BNBX   40588 BNBX   1338   BNBX   40219   BNBX   40355   BNBX  
40472   BNBX   40589 BNBX   1357   BNBX   40223   BNBX   40357   BNBX   40483  
BNBX   503487 BNBX   1409   BNBX   40224   BNBX   40361   BNBX   40484   BNBX  
503497 BNBX   1415   BNBX   40234   BNBX   40366   BNBX   40490   BNBX   503500
BNBX   40115   BNBX   40239   BNBX   40368   BNBX   40491   BNBX   503508 BNBX  
40122   BNBX   40245   BNBX   40369   BNBX   40502   BNBX   503511 BNBX   40126
  BNBX   40246   BNBX   40381   BNBX   40509   BNBX   503539 BNBX   40127   BNBX
  40255   BNBX   40386   BNBX   40510     BNBX   40146   BNBX   40259   BNBX  
40388   BNBX   40511     BNBX   40147   BNBX   40260   BNBX   40393   BNBX  
40513     BNBX   40149   BNBX   40262   BNBX   40395   BNBX   40514    

 

16



--------------------------------------------------------------------------------

EXHIBIT A.13 (S65-001)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number GBRX   49001  
GBRX   49063   GBRX   49114   GBRX   49187 GBRX   49005   GBRX   49064   GBRX  
49115   GBRX   49189 GBRX   49008   GBRX   49065   GBRX   49121   GBRX   49190
GBRX   49009   GBRX   49066   GBRX   49122   GBRX   49192 GBRX   49011   GBRX  
49067   GBRX   49123   GBRX   49193 GBRX   49012   GBRX   49068   GBRX   49125  
GBRX   49194 GBRX   49017   GBRX   49072   GBRX   49126   GBRX   49196 GBRX  
49019   GBRX   49073   GBRX   49127   GBRX   49197 GBRX   49021   GBRX   49074  
GBRX   49129   GBRX   49200 GBRX   49024   GBRX   49077   GBRX   49136   GBRX  
49201 GBRX   49025   GBRX   49079   GBRX   49137   GBRX   49202 GBRX   49027  
GBRX   49080   GBRX   49138   GBRX   49203 GBRX   49028   GBRX   49081   GBRX  
49142   GBRX   49205 GBRX   49029   GBRX   49083   GBRX   49145   GBRX   49206
GBRX   49030   GBRX   49084   GBRX   49146   GBRX   49207 GBRX   49032   GBRX  
49087   GBRX   49149   GBRX   49212 GBRX   49033   GBRX   49088   GBRX   49151  
GBRX   49214 GBRX   49034   GBRX   49089   GBRX   49152   GBRX   49215 GBRX  
49036   GBRX   49091   GBRX   49161   GBRX   49216 GBRX   49037   GBRX   49092  
GBRX   49162   GBRX   49218 GBRX   49038   GBRX   49093   GBRX   49164   GBRX  
49219 GBRX   49043   GBRX   49094   GBRX   49166   GBRX   49220 GBRX   49049  
GBRX   49096   GBRX   49170   GBRX   49226 GBRX   49050   GBRX   49098   GBRX  
49171   GBRX   49227 GBRX   49051   GBRX   49103   GBRX   49172   GBRX   49232
GBRX   49053   GBRX   49104   GBRX   49173   GBRX   49233 GBRX   49055   GBRX  
49105   GBRX   49175   GBRX   49236 GBRX   49056   GBRX   49106   GBRX   49177  
GBRX   49237 GBRX   49059   GBRX   49109   GBRX   49183   GBRX   49242 GBRX  
49061   GBRX   49112   GBRX   49185   GBRX   49244

 

17



--------------------------------------------------------------------------------

EXHIBIT A.14 (S65-005)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number BNBX   503554  
GBRX   49041   GBRX   49120   GBRX   49179 BNBX   503555   GBRX   49042   GBRX  
49124   GBRX   49180 BNBX   503556   GBRX   49044   GBRX   49128   GBRX   49181
BNBX   503557   GBRX   49045   GBRX   49130   GBRX   49182 BNBX   503558   GBRX
  49046   GBRX   49131   GBRX   49184 BNBX   503559   GBRX   49047   GBRX  
49132   GBRX   49186 BNBX   503560   GBRX   49048   GBRX   49133   GBRX   49188
BNBX   503561   GBRX   49052   GBRX   49134   GBRX   49195 BNBX   503562   GBRX
  49054   GBRX   49135   GBRX   49198 BNBX   503563   GBRX   49057   GBRX  
49139   GBRX   49204 BNBX   503564   GBRX   49058   GBRX   49140   GBRX   49208
BNBX   503565   GBRX   49060   GBRX   49141   GBRX   49210 BNBX   503566   GBRX
  49069   GBRX   49144   GBRX   49211 GBRX   49002   GBRX   49070   GBRX   49147
  GBRX   49213 GBRX   49003   GBRX   49071   GBRX   49148   GBRX   49217 GBRX  
49004   GBRX   49075   GBRX   49150   GBRX   49221 GBRX   49006   GBRX   49076  
GBRX   49153   GBRX   49223 GBRX   49007   GBRX   49078   GBRX   49154   GBRX  
49224 GBRX   49010   GBRX   49085   GBRX   49155   GBRX   49225 GBRX   49013  
GBRX   49086   GBRX   49156   GBRX   49228 GBRX   49014   GBRX   49097   GBRX  
49157   GBRX   49229 GBRX   49015   GBRX   49099   GBRX   49158   GBRX   49230
GBRX   49016   GBRX   49100   GBRX   49159   GBRX   49231 GBRX   49018   GBRX  
49101   GBRX   49160   GBRX   49234 GBRX   49020   GBRX   49102   GBRX   49163  
GBRX   49235 GBRX   49022   GBRX   49110   GBRX   49165   GBRX   49238 GBRX  
49023   GBRX   49111   GBRX   49167   GBRX   49239 GBRX   49026   GBRX   49113  
GBRX   49168   GBRX   49240 GBRX   49031   GBRX   49116   GBRX   49169   GBRX  
49241 GBRX   49035   GBRX   49117   GBRX   49174   GBRX   49243 GBRX   49039  
GBRX   49118   GBRX   49176   GBRX   49245 GBRX   49040   GBRX   49119   GBRX  
49178    

 

18



--------------------------------------------------------------------------------

EXHIBIT A.15 (T21-020)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number AOKX   65505  
AOKX   65567   AOKX   65610   AOKX   65662 AOKX   65509   AOKX   65569   AOKX  
65614   AOKX   65664 AOKX   65511   AOKX   65573   AOKX   65615   AOKX   65665
AOKX   65514   AOKX   65574   AOKX   65616   AOKX   65668 AOKX   65515   AOKX  
65575   AOKX   65623   AOKX   65669 AOKX   65519   AOKX   65576   AOKX   65626  
AOKX   65671 AOKX   65520   AOKX   65578   AOKX   65627   AOKX   65673 AOKX  
65524   AOKX   65580   AOKX   65630   AOKX   65675 AOKX   65528   AOKX   65584  
AOKX   65634   AOKX   65676 AOKX   65529   AOKX   65585   AOKX   65635   AOKX  
65677 AOKX   65530   AOKX   65589   AOKX   65636   AOKX   65678 AOKX   65533  
AOKX   65592   AOKX   65640   AOKX   65682 AOKX   65535   AOKX   65593   AOKX  
65642   AOKX   65684 AOKX   65536   AOKX   65596   AOKX   65644   AOKX   65688
AOKX   65537   AOKX   65597   AOKX   65645   AOKX   65690 AOKX   65538   AOKX  
65598   AOKX   65646   AOKX   65693 AOKX   65546   AOKX   65599   AOKX   65648  
AOKX   65694 AOKX   65550   AOKX   65600   AOKX   65650   AOKX   65699 AOKX  
65556   AOKX   65601   AOKX   65652   AOKX   65700 AOKX   65557   AOKX   65602  
AOKX   65655   AOKX   65701 AOKX   65560   AOKX   65603   AOKX   65656   AOKX  
65704 AOKX   65561   AOKX   65606   AOKX   65658   AOKX   65705 AOKX   65562  
AOKX   65607   AOKX   65659   AOKX   65706 AOKX   65565   AOKX   65608   AOKX  
65660   AOKX   65708 AOKX   65566   AOKX   65609   AOKX   65661   AOKX   65709

 

19



--------------------------------------------------------------------------------

EXHIBIT A.16 (W04-022)

 

Mark   Number   Mark   Number   Mark   Number   Mark   Number AOK   354617   AOK
  354711   AOK   354788   AOK   354877 AOK   354618   AOK   354712   AOK  
354789   AOK   354881 AOK   354620   AOK   354714   AOK   354796   AOK   354887
AOK   354622   AOK   354717   AOK   354801   AOK   354888 AOK   354634   AOK  
354725   AOK   354803   AOK   354898 AOK   354642   AOK   354728   AOK   354807
  AOK   354906 AOK   354644   AOK   354729   AOK   354808   AOK   354912 AOK  
354645   AOK   354730   AOK   354813   AOK   354919 AOK   354647   AOK   354733
  AOK   354815   AOK   354930 AOK   354650   AOK   354735   AOK   354822   AOK  
354931 AOK   354654   AOK   354737   AOK   354823   AOK   354937 AOK   354656  
AOK   354741   AOK   354824   AOK   354940 AOK   354658   AOK   354742   AOK  
354826   AOK   354948 AOK   354659   AOK   354746   AOK   354829   AOK   354960
AOK   354672   AOK   354747   AOK   354839   AOK   354962 AOK   354677   AOK  
354749   AOK   354846   AOK   354963 AOK   354683   AOK   354759   AOK   354847
  AOK   354968 AOK   354690   AOK   354770   AOK   354854   AOK   354971 AOK  
354694   AOK   354771   AOK   354860   AOK   354982 AOK   354695   AOK   354773
  AOK   354865   AOK   354991 AOK   354697   AOK   354776   AOK   354867   AOK  
354992 AOK   354698   AOK   354777   AOK   354868   AOK   354998 AOK   354700  
AOK   354780   AOK   354871     AOK   354706   AOK   354781   AOK   354872    

 

20



--------------------------------------------------------------------------------

EXHIBIT A.17 (Off-Lease Group 1)

 

Mark    Number AOK    65501 AOK    65508 AOK    65525 AOK    65526 AOK    65534
AOK    65541 AOK    65543 AOK    65568 AOK    65594 AOK    65595 AOK    65611
AOK    65612 AOK    65619 AOK    65622 AOK    65624 AOK    65625 AOK    65631
AOK    65654 AOK    65666 AOK    65674 AOK    65681

 

21



--------------------------------------------------------------------------------

EXHIBIT A.18 (Off-Lease Group 4)

 

Mark    Number    Mark    Number    Mark    Number    Mark    Number BNBX   
1003    BNBX    1128    BNBX    1238    BNBX    1383 BNBX    1005    BNBX   
1129    BNBX    1239    BNBX    1387 BNBX    1011    BNBX    1131    BNBX   
1243    BNBX    1388 BNBX    1012    BNBX    1138    BNBX    1257    BNBX   
1389 BNBX    1015    BNBX    1139    BNBX    1258    BNBX    1391 BNBX    1016
   BNBX    1141    BNBX    1267    BNBX    1393 BNBX    1026    BNBX    1148   
BNBX    1270    BNBX    1397 BNBX    1027    BNBX    1149    BNBX    1272   
BNBX    503484 BNBX    1032    BNBX    1152    BNBX    1275    BNBX    503486
BNBX    1036    BNBX    1153    BNBX    1280    BNBX    503488 BNBX    1037   
BNBX    1157    BNBX    1283    BNBX    503490 BNBX    1039    BNBX    1158   
BNBX    1302    BNBX    503493 BNBX    1045    BNBX    1159    BNBX    1305   
BNBX    503498 BNBX    1046    BNBX    1174    BNBX    1306    BNBX    503501
BNBX    1055    BNBX    1176    BNBX    1313    BNBX    503503 BNBX    1058   
BNBX    1180    BNBX    1315    BNBX    503505 BNBX    1060    BNBX    1184   
BNBX    1326    BNBX    503506 BNBX    1061    BNBX    1197    BNBX    1336   
BNBX    503514 BNBX    1062    BNBX    1201    BNBX    1344    BNBX    503525
BNBX    1066    BNBX    1204    BNBX    1348    BNBX    503530 BNBX    1070   
BNBX    1206    BNBX    1353    BNBX    503533 BNBX    1078    BNBX    1208   
BNBX    1354    BNBX    503536 BNBX    1086    BNBX    1209    BNBX    1355   
BNBX    503540 BNBX    1091    BNBX    1222    BNBX    1359    BNBX    503541
BNBX    1104    BNBX    1223    BNBX    1360    BNBX    503542 BNBX    1112   
BNBX    1227    BNBX    1365    BNBX    503544 BNBX    1113    BNBX    1230   
BNBX    1368    BNBX    503551 BNBX    1123    BNBX    1232    BNBX    1371   
BNBX    503552 BNBX    1126    BNBX    1236    BNBX    1381    BNBX    503553

 

22



--------------------------------------------------------------------------------

LEASES

 

Lease ID

  

Description

  

STB
Recordation #

B01-140   

Master Full Service Railcar Lease dated March 16, 2011 and effective June 1,
2010, by and between WL Ross-Greenbrier Rail I LLC and BNSF Railway Company.

 

Schedule No. 6 dated November 16, 2011 and effective October 1, 2010, to that
certain Master Full Service Railcar Lease dated March 16, 2011 and effective
June 1, 2010, by and between WL Ross-Greenbrier Rail I LLC and BNSF Railway
Company.

 

Amendment No. 1 to Schedule No. 6, dated January 31, 2013 and effective
October 1, 2013, by and between WL Ross-Greenbrier Rail I LLC and BNSF Railway
Company.

 

Extension Letter effective October 1, 2014, by and between WL Ross-Greenbrier
Rail I LLC and BNSF Railway Company, extending lease to September 30, 2015.

   29797-E B01-159   

Master Full Service Railcar Lease dated March 16, 2011 and effective June 1,
2010, by and between WL Ross-Greenbrier Rail I LLC and BNSF Rail Company.

 

Schedule No. 1 dated March 16, 2011 and effective June 1, 2010, to that certain
Master Full Service Railcar Lease dated March 16, 2011 and effective June 1,
2010, by and between WL Ross-Greenbrier Rail I LLC and BNSF Rail Company.

 

Amendment No. 1 to Schedule No. 1, effective as of June 18, 2011, by and between
WL Ross-Greenbrier Rail I LLC and BNSF Rail Company.

 

Amendment No. 2 to Schedule No. 1, dated July 17, 2014 and effective June 17,
2014, by and between WL Ross-Greenbrier Rail I LLC and BNSF Rail Company.

   29797 B01-162   

Master Full Service Railcar Lease dated March 16, 2011 and effective June 1,
2010, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail Company.

 

Schedule No. 5 dated June 27, 2011 and effective October 1, 2010, to that
certain Master Full Service Railcar Lease dated March 16, 2011 and effective
June 1, 2010, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail Company.

 

Amendment No. 1 to Schedule No. 5, dated November 11, 2011 and effective
October 14, 2011, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail
Company.

 

Amendment No. 2 to Schedule No. 5, dated November 08, 2013 and effective
October 14, 2012, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail
Company.

 

Amendment No. 3 to Schedule No. 5, dated January 31, 2014 and effective
October 14, 2013, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail
Company.

 

Amendment No. 4 to Schedule No. 5, dated December 4, 2014 and effective
October 14, 2014, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail
Company.

   29797-F B01-190   

Master Full Service Lease Agreement dated March 16, 2011 and effective as of
June 1, 2010, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail Company.

 

Schedule No. 7 dated November 8, 2013, and effective June 1, 2010, to that
certain Master Full Service Lease Agreement dated March 16, 2011 and effective
as of June 1, 2010, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail
Company.

 

Amendment No. 1 to Schedule No. 7, dated November 8, 2013, and effective June 1,
2010, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail Company.

   30995



--------------------------------------------------------------------------------

Lease ID

  

Description

  

STB
Recordation #

B01-191   

Master Full Service Lease Agreement dated March 16, 2011 and effective as of
June 1, 2010, by and between WL Ross-Greenbrier Rail I LLC to BNSF Rail Company.

 

Schedule No. 8 dated November 8, 2013 to that certain Master Full Service Lease
Agreement dated March 16, 2011 and effective as of June 1, 2010, by and between
WL Ross-Greenbrier Rail I LLC to BNSF Rail Company.

 

Amendment No. 1 to Schedule No. 8, effective July 19, 2014, by and between WL
Ross-Greenbrier Rail I LLC to BNSF Rail Company.

   30996-A S66-001   

Master Net Railcar Lease dated April 24, 2006, by and between WL Ross-Greenbrier
Rail I LLC (as assignee of BBRX Five LLC) and C&J Energy Services (formerly
Nabors Completion & Production Services, successor to Superior Well Services).

 

Schedule No. 4 dated December 14, 2006 to Master Net Railcar Lease dated
April 24, 2006, by and between WL Ross-Greenbrier Rail I LLC (as assignee of
BBRX Five LLC) and C&J Energy Services (formerly Nabors Completion & Production
Services, successor to Superior Well Services).

 

Amendment No. 2 to Schedule No. 4, effective December 31, 2013, by and between
WL Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and C&J Energy
Services (formerly Nabors Completion & Production Services, successor to
Superior Well Services).

   26766-A A62-001   

Lease Agreement dated as of July 15, 2014 by and between WL Ross-Greenbrier Rail
I LLC and Celanese Ltd. (formerly AT Plastics, Inc.).

 

Schedule No. 1 entered into as of July 15, 2014, effective retroactive to
August 23, 2013, to that certain Lease Agreement dated as of July 15, 2014 by
and between WL Ross-Greenbrier Rail I LLC and Celanese Ltd. (formerly AT
Plastics, Inc.).

   31428 A62-002   

Railcar Net Lease Agreement dated March 31, 1998, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of Trinity Industries Leasing
Company) and Celanese Ltd (formerly AT Plastics, Inc.).

 

Rider No. 1 dated July 9, 1999 to that certain Railcar Net Lease Agreement dated
March 31, 1998, by and between WL Ross-Greenbrier Rail I LLC (as ultimate
assignee of Trinity Industries Leasing Company) and Celanese Ltd (formerly AT
Plastics, Inc.).

 

Amendment No. 1 to Rider No. 1, dated July 9, 1999, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of Trinity Industries Leasing
Company) and Celanese Ltd (formerly AT Plastics, Inc.).

 

Amendment No. 2 to Rider No. 1, dated September 1, 2014, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of Trinity Industries Leasing
Company) and Celanese Ltd (formerly AT Plastics, Inc.).

   23199 C07-038   

Master Lease Agreement dated June 15, 2012, by and between WL Ross-Greenbrier
Rail I LLC and Canadian National Railway Company.

 

Rider No. 1 dated June 15, 2012 to that certain Master Lease Agreement dated
June 15, 2012, by and between WL Ross-Greenbrier Rail I LLC and Canadian
National Railway Company.

   None C100-001   

Lease Agreement dated June 15, 2014, by and between WL Ross-Greenbrier Rail I
LLC and the City of San Antonio, acting by and through its City Public Service
Board.

 

Schedule No. 1 dated June 15, 2014 to that certain Lease Agreement dated
June 15, 2014, by and between WL Ross-Greenbrier Rail I LLC and the City of San
Antonio, acting by and through its City Public Service Board.

   31653

 

2



--------------------------------------------------------------------------------

Lease ID

  

Description

  

STB
Recordation #

C02-044   

Master Full Service Railcar Lease dated December 14, 2012 and effective
April 29, 2010, by and between WL Ross-Greenbrier Rail I LLC and CSX
Transportation, Inc.

 

Schedule No. 1 dated as of January 1, 2013 and effective April 29, 2010, to that
certain Master Full Service Railcar Lease dated December 14, 2012 and effective
April 29, 2010, by and between WL Ross-Greenbrier Rail I LLC and CSX
Transportation, Inc.

 

Storage/utilization amendment to Schedule No. 1, effective July 1, 2015, by and
between WL Ross-Greenbrier Rail I LLC and CSX Transportation, Inc.

   30756 C02-048   

Master Lease dated December 14, 2012 and effective April 29, 2010, by and
between WL Ross-Greenbrier Railcar I LLC and CSX Transportation Inc.

 

Schedule No. 2 effective May 1, 2011, to that certain Master Lease dated
December 14, 2012 and effective April 29, 2010, by and between WL
Ross-Greenbrier Railcar I LLC and CSX Transportation Inc.

 

Proposal letter agreement effective April 30, 2014, to renew and amend Schedule
No. 2, by and between WL Ross-Greenbrier Railcar I LLC and CSX Transportation
Inc.

   30757-A D07-007   

Lease Agreement dated February 1, 2012 and effective November 1, 2010, by and
between WL Ross-Greenbrier Rail I LLC and De Queen and Eastern Railroad LLC.

 

Rider No. 1 dated February 1, 2012 and effective November 1, 2010, to that
certain Lease Agreement dated February 1, 2012 and effective November 1, 2010,
by and between WL Ross-Greenbrier Rail I LLC and De Queen and Eastern Railroad
LLC.

   31509 E03-004   

Master Full Service Railcar Lease dated October 1, 2010, by and between WL
Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and Entergy Gulf
States Louisiana, LLC.

 

Schedule No. 2 dated April 24, 2015 to that certain Master Full Service Railcar
Lease dated October 1, 2010, by and between WL Ross-Greenbrier Rail I LLC (as
assignee of BBRX Five LLC) and Entergy Gulf States Louisiana, LLC.

   31841 E33-002   

Master Full Service Railcar Lease dated as of September 1, 2014, by and between
WL Ross-Greenbrier Rail I LLC and Entergy Arkansas, Inc.

 

Schedule No. 1 dated as of September 26, 2014, to that certain Master Full
Service Railcar Lease dated as of September 1, 2014, by and between WL
Ross-Greenbrier Rail I LLC and Entergy Arkansas, Inc.

   31675 G08-011   

Master Full Service Railcar Lease dated July 1, 2011, by and between WL
Ross-Greenbrier Rail I LLC and Georgia Power Company.

 

Schedule No. 2 dated August 1, 2014 to that certain Master Full Service Railcar
Lease dated July 1, 2011, by and between WL Ross-Greenbrier Rail I LLC and
Georgia Power Company.

   31678

 

3



--------------------------------------------------------------------------------

Lease ID

  

Description

  

STB
Recordation #

K08-002   

Master Full Service Railcar Lease Agreement dated May 1, 2005 by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of Greenbrier Leasing Company
LLC) and Knauf Insulation GmbH.

 

Schedule No. 02 dated December 1, 2006 to the Master Full Service Railcar Lease
Agreement dated May 1, 2005 by and between WL Ross-Greenbrier Rail I LLC (as
ultimate assignee of Greenbrier Leasing Company LLC) and Knauf Insulation GmbH.

 

Amendment No. 1 to Schedule No. 02, entered into on January 17, 2007, effective
December 1, 2006, by and between WL Ross-Greenbrier Rail I LLC (as ultimate
assignee of Greenbrier Leasing Company LLC) and Knauf Insulation GmbH.

 

Amendment No. 2 to Schedule No. 02, dated January 31, 2012 and effective as of
February 1, 2012, by and between WL Ross-Greenbrier Rail I LLC (as ultimate
assignee of Greenbrier Leasing Company LLC) and Knauf Insulation GmbH.

   25702-A L04-003   

Master Net Railcar Lease dated September 9, 2005, and effective August 1, 2005,
between WL Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and Lafarge
North American Inc. (as assignee of Blue Circle North America, Inc.).

 

Schedule No. 01 dated September 9, 2005, and effective August 1, 2005, to that
certain Master Net Railcar Lease dated September 9, 2005, and effective
August 1, 2005, between WL Ross-Greenbrier Rail I LLC (as assignee of BBRX Five
LLC) and Lafarge North American Inc. (as assignee of Blue Circle North America,
Inc.).

 

Proposal letter agreement signed May 12, 2015 and effective August 1, 2015
amending Schedule No. 01, by and between WL Ross-Greenbrier Rail I LLC (as
assignee of BBRX Five LLC) and Lafarge North American Inc. (as assignee of Blue
Circle North America, Inc.).

   23004 L10-022   

Master Net Railcar Lease dated as of July 9, 2001, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of The CIT Group/Equipment
Financing, Inc.) and Lafarge North America Inc. (formerly Lafarge Corporation).

 

Schedule No. 01 dated as of July 18, 2001, to that certain Master Net Railcar
Lease dated as of July 9, 2001, by and between WL Ross-Greenbrier Rail I LLC (as
ultimate assignee of The CIT Group/Equipment Financing, Inc.) and Lafarge North
America Inc. (formerly Lafarge Corporation).

 

Amendment No. 1 to Schedule No. 1, effective as of June 1, 2011, by and between
WL Ross-Greenbrier Rail I LLC (as ultimate assignee of The CIT Group/Equipment
Financing, Inc.) and Lafarge North America Inc. (formerly Lafarge Corporation).

 

Amendment No. 2 to Schedule No. 1, effective as of December 31, 2014, by and
between WL Ross-Greenbrier Rail I LLC (as ultimate assignee of The CIT
Group/Equipment Financing, Inc.) and Lafarge North America Inc. (formerly
Lafarge Corporation).

   23780 L05-003   

Lease Agreement dated as of August 23, 2010, by and between WL Ross-Greenbrier
Rail I LLC and Louisiana-Pacific Corporation.

 

Rider No. 1 entered into as of August 23, 2010, to that certain Lease Agreement
dated as of August 23, 2010, by and between WL Ross-Greenbrier Rail I LLC and
Louisiana-Pacific Corporation.

 

Amendment No. 1 to Rider No. 1, entered into as of March 30, 2014, by and
between WL Ross-Greenbrier Rail I LLC and Louisiana-Pacific Corporation.

   29923

 

4



--------------------------------------------------------------------------------

Lease ID

  

Description

  

STB
Recordation #

M10-025   

Master Lease Agreement dated as of March 1, 2013 and effective August 1, 2010,
by and between WL Ross-Greenbrier Rail Holdings I LLC and Minnesota, Dakota &
Western Railway Company.

 

Rider No. 1 effective August 1, 2010, to that certain Master Lease Agreement
dated as of March 1, 2013 and effective August 1, 2010, by and between WL
Ross-Greenbrier Rail Holdings I LLC and Minnesota, Dakota & Western Railway
Company.

 

Amendment No. 1 to Rider No. 1, effective December 31, 2012, by and between WL
Ross-Greenbrier Rail Holdings I LLC and Minnesota, Dakota & Western Railway
Company.

   30843 M10-028   

Master Lease Agreement dated March 1, 2013 and effective August 1, 2010, by and
between WL Ross-Greenbrier Rail I LLC and Minnesota, Dakota & Western Railway
Company.

 

Rider No. 2 dated August 1, 2015, to that certain Master Lease Agreement dated
March 1, 2013 and effective August 1, 2010, by and between WL Ross-Greenbrier
Rail I LLC and Minnesota, Dakota & Western Railway Company.

   31854 O16-001   

Lease Agreement dated as of February 10, 2014, by and between WL Ross-Greenbrier
Rail I LLC and Otter Tail Power Company.

 

Schedule No. 1 dated as of February 10, 2014 to that certain Lease Agreement
dated as of February 10, 2014, by and between WL Ross-Greenbrier Rail I LLC and
Otter Tail Power Company.

   31093 P28-009   

Master Railcar Lease dated as of June 8, 2000, by and between WL Ross-Greenbrier
Rail I LLC and Phoenix Cement Company, a division of the Salt River
Pima-Maricopa Indian Community.

 

Schedule No. 7 dated May 30, 2001, to that certain Master Railcar Lease dated as
of June 8, 2000, by and between WL Ross-Greenbrier Rail I LLC and Phoenix Cement
Company, a division of the Salt River Pima-Maricopa Indian Community.

 

Amendment No. 1 to Schedule No. 7, dated February 8, 2005, by and between WL
Ross-Greenbrier Rail I LLC and Phoenix Cement Company, a division of the Salt
River Pima-Maricopa Indian Community.

 

Amendment No. 2 to Schedule No. 7, dated July 1, 2011, by and between WL
Ross-Greenbrier Rail I LLC and Phoenix Cement Company, a division of the Salt
River Pima-Maricopa Indian Community.

 

Amendment No. 3 to Schedule No. 7, effective June 30, 2014, by and between WL
Ross-Greenbrier Rail I LLC and Phoenix Cement Company, a division of the Salt
River Pima-Maricopa Indian Community.

   22965-U

 

5



--------------------------------------------------------------------------------

Lease ID

  

Description

  

STB
Recordation #

P06-007   

Master Lease Agreement dated April 19, 2007 and effective March 30, 2007, by and
between WL Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and
Potlatch Land & Lumber LLC.

 

Guaranty Agreement dated October 24, 2012 by Potlatch Corporation in favor of WL
Ross-Greenbrier Rail I LLC.

 

Schedule No. 1 dated April 19, 2007 and effective March 30, 2007, to that
certain Master Lease Agreement dated April 19, 2007 and effective March 30,
2007, by and between WL Ross-Greenbrier Rail I LLC (as assignee of BBRX Five
LLC) and Potlatch Land & Lumber LLC.

 

Amendment No. 1 to Schedule No. 1, effective October 31, 2010, by and between WL
Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and Potlatch Land &
Lumber LLC.

 

Amendment No. 2 to Schedule No. 1, effective October 31, 2012, by and between WL
Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and Potlatch Land &
Lumber LLC.

 

Amendment No. 3 to Schedule No. 1, effective October 31, 2012, by and between WL
Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and Potlatch Land &
Lumber LLC.

   27282 R09-001   

Master Full Service Railcar Lease dated February 16, 2007 and effective June 1,
2006, by and between WL Ross-Greenbrier Rail I LLC (as ultimate assignee of
Greenbrier Leasing Company LLC) and Riverside Cement Company.

 

Amendment and Guaranty of Master Full Service Railcar Lease dated as of
December 18, 2007, by and between Babcock & Brown Rail Funding LLC (as assignee
of Greenbrier Leasing Company LLC) and Riverside Cement Company.

 

Schedule No. 1 dated February 16, 2007 and effective June 1, 2006 to that
certain Master Full Service Railcar Lease dated February 16, 2007 and effective
June 1, 2006, by and between WL Ross-Greenbrier Rail I LLC (as ultimate assignee
of Greenbrier Leasing Company LLC) and Riverside Cement Company.

 

Amendment No. 1 to Schedule No. 1, effective July 1, 2011, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of Greenbrier Leasing Company
LLC) and Riverside Cement Company.

 

Amendment No. 2 to Schedule No. 1, effective June 30, 2014, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of Greenbrier Leasing Company
LLC) and Riverside Cement Company.

   26814

 

6



--------------------------------------------------------------------------------

Lease ID

  

Description

  

STB
Recordation #

S68-002   

Master Full Service Railcar Lease dated as of November 2, 2011, effective as of
June 1, 2011, by and between WL Ross-Greenbrier Rail I LLC and Sandy Creek
Energy Associates LP, Lower Colorado River Authority, and Brazos Sandy Creek
Electric Cooperative, collectively and severally as their interests appear.

 

Schedule No. 2 dated as of August 17, 2012, to that certain Master Full Service
Railcar Lease dated as of November 2, 2011, effective as of June 1, 2011, by and
between WL Ross-Greenbrier Rail I LLC and Sandy Creek Energy Associates LP, and
Lower Colorado River Authority, and Brazos Sandy Creek Electric Cooperative,
collectively and severally as their interests appear.

 

Amendment No. 1 to Schedule No. 2, entered into on June 10, 2015, effective as
of October 31, 2014, by and between WL Ross-Greenbrier Rail I LLC and Sandy
Creek Energy Associates LP, and Lower Colorado River Authority, and Brazos Sandy
Creek Electric Cooperative, collectively and severally as their interests
appear.

 

Amendment No. 2 to Schedule No. 2, dated as of June 15, 2015, by and between WL
Ross-Greenbrier Rail I LLC and Sandy Creek Energy Associates LP, and Lower
Colorado River Authority, and Brazos Sandy Creek Electric Cooperative,
collectively and severally as their interests appear.

   30538-A S65-001   

Master Lease Agreement dated April 20, 2010, by and between WL Ross-Greenbrier
Rail I LLC (as assignee of BBRX Five LLC) and Savatran LLC.

 

Schedule No. 1 dated April 20, 2010 to that certain Master Lease Agreement dated
April 20, 2010, by and between WL Ross-Greenbrier Rail I LLC (as assignee of
BBRX Five LLC) and Savatran LLC.

 

Proposal letter agreement to amend Schedule No. 1, signed May 28, 2014 and
effective August 1, 2014, by and between WL Ross-Greenbrier Rail I LLC (as
assignee of BBRX Five LLC) and Savatran LLC.

   29473 S65-005   

Master Lease Agreement dated April 20, 2010, by and between WL Ross-Greenbrier
Rail I LLC (as assignee of BBRX Five LLC) and Savatran LLC.

 

Letter agreement signed May 28, 2014 by and between WL Ross-Greenbrier Rail I
LLC and Savatran LLC, for a lease to be documented as a new Schedule No. 2 to
that certain Master Lease Agreement dated April 20, 2010, by and between WL
Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and Savatran LLC.

   None S77-001    Letter agreement signed March 30, 2015 and effective June 1,
2015, by and between WL Ross Greenbrier Rail I LLC and Steelscape, Inc.    31575
T21-020   

Lease Agreement dated as of September 10, 2013, by and between WL
Ross-Greenbrier Rail I LLC and Tate & Lyle Ingredients Americas LLC.

 

Schedule No. 1 dated as of September 10, 2013 to that certain Lease Agreement
dated as of September 10, 2013, by and between WL Ross-Greenbrier Rail I LLC and
Tate & Lyle Ingredients Americas LLC.

   31592 T06-005   

Master Net Railcar Lease dated March 26, 2012, by and between WL Ross-Greenbrier
Rail I LLC and TTX Company.

 

Schedule No. 1 dated March 26, 2012 to that certain Master Net Railcar Lease
dated March 26, 2012, by and between WL Ross-Greenbrier Rail I LLC and TTX
Company.

 

Amendment No. 1 to Schedule No. 1, dated January 13, 2014, by and between WL
Ross-Greenbrier Rail I LLC and TTX Company.

   31087

 

7



--------------------------------------------------------------------------------

Lease ID

  

Description

  

STB
Recordation #

U01-061   

Master Lease Agreement dated August 6, 2004, by and between WL Ross-Greenbrier
Rail I LLC (as assignee of BBRX Five LLC) and Union Pacific Railroad Company.

 

Amended and Restated Rider No. 04 dated December 15, 2004 and effective
November 11, 2004, to that certain Master Lease Agreement dated August 6, 2004,
by and between WL Ross-Greenbrier Rail I LLC (as assignee of BBRX Five LLC) and
Union Pacific Railroad Company.

 

Amendment No. 1 to Amended and Restated Rider No. 04, dated as of October 30,
2009, by and between WL Ross-Greenbrier Rail I LLC (as assignee of BBRX Five
LLC) and Union Pacific Railroad Company.

 

Amendment No. 2 to Amended and Restated Rider No. 04, entered into April 28,
2015 and effective March 1, 2015, by and between WL Ross-Greenbrier Rail I LLC
(as assignee of BBRX Five LLC) and Union Pacific Railroad Company.

   25136-Q U01-073   

Master Lease Agreement dated as of August 6, 2004, by and between WL
Ross-Greenbrier Rail I LLC and Union Pacific Railroad Company.

 

Rider No. 1 dated January 15, 2014, to that certain Master Lease Agreement dated
as of August 6, 2004, by and between WL Ross-Greenbrier Rail I LLC and Union
Pacific Railroad Company.

   31307 W04-022   

Lease Agreement dated April 29, 2010, by and between WL Ross-Greenbrier Rail I
LLC and Wisconsin Central Ltd.

 

Rider No. 1 dated as of April 29, 2010, to that certain Lease Agreement dated
April 29, 2010, by and between WL Ross-Greenbrier Rail I LLC and Wisconsin
Central Ltd.

 

Amendment No. 1 to Rider No. 1, effective as of January 31, 2015, by and between
WL Ross-Greenbrier Rail I LLC and Wisconsin Central Ltd.

   29874 W26-001   

Master Net Railcar Lease made as of July 24, 1997, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of The CIT Group/Equipment
Financing Inc.) and Wisconsin Electric Power Company.

 

Schedule No. 01 dated July 24, 1997, to Master Net Railcar Lease made as of
July 24, 1997, by and between WL Ross-Greenbrier Rail I LLC (as ultimate
assignee of The CIT Group/Equipment Financing Inc.) and Wisconsin Electric Power
Company.

 

Lease Extension to Schedule No. 01, dated June 13, 2006, by and between WL
Ross-Greenbrier Rail I LLC (as ultimate assignee of The CIT Group/Equipment
Financing Inc.) and Wisconsin Electric Power Company.

   20796-A

 

8



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is made and entered
into as of [Date], by WL ROSS-GREENBRIER RAIL I LLC a Delaware limited liability
company LLC (“Assignor”) and GREENBRIER LEASING COMPANY LLC, an Oregon limited
liability company (“Assignee”).

WHEREAS, Assignor owns certain railcars described in that certain Purchase and
Sale Agreement of even date herewith between Assignor and Assignee (the
“Purchase Agreement”, and such railcars, the “Cars”); and

WHEREAS, the Cars have been leased to the lessees identified in Exhibit 1 of
this Assignment (the “Lessee”), pursuant to riders or schedules (the
“Schedules”) which incorporate the terms of the related master lease agreements
(the “Master Lease Agreements”, and each Schedule together with the
corresponding Master Lease Agreement as it pertains to the Schedule, a “Lease”,
and the Leases and the other operative documents related thereto (including any
and all amendments, supplements and modifications) identified in Exhibit 1,
collectively, the “Operative Documents”); and

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to sell,
transfer and assign and Assignee has agreed to purchase and assume certain
Assets, including but not limited to all of Assignor’s rights, title and
interest in the Leases, the other Operative Documents to the extent relating to
the Cars; and

WHEREAS, with respect to periods on and after the date of execution and delivery
of this Assignment, Assignee desires to acquire from Assignor and Assignor
desires to sell to Assignee all of its rights, title and interest in the assets,
and Assignee is willing to assume all of Assignor’s Rights and Obligations with
the exception of Retained Obligations (as such terms are defined in the Purchase
Agreement) relating thereto;

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions herein set forth, the parties hereto agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings specified in the Purchase Agreement.

2. Assignment. Effective as of the date of this Assignment (the “Closing Date”),
Assignor sells, assigns, transfers and conveys to Assignee all of its rights,
title, and interest in and to the Leases and the other Operative Documents set
forth on Exhibit 1 to this Assignment to the extent relating to the Cars.

3. Assumption. Effective as of the Closing Date, Assignee hereby agrees to
accept the foregoing assignment pursuant to Section 2 hereof, and agrees to
assume, discharge and perform all the duties and obligations of Assignor under
the Operative Documents with respect to the Cars and agrees to be liable for and
discharge all such obligations under the Leases including any obligations and
liabilities which were expressly to be undertaken by Assignor prior to the
Closing Date and which remain unfulfilled on the Closing Date.

 

10



--------------------------------------------------------------------------------

4. Concerning the Cars. Effective on the Closing Date, Assignor hereby assigns
and transfers to Assignee all rights which Assignor may have under any
warranties, patent indemnities or other instruments relating to the Cars with
respect to periods on and after the Closing Date, and agrees, at Assignee’s
expense, to take such actions and assist Assignee in good faith and as Assignee
may reasonably request to secure such rights for Assignee.

5. Records. [Not applicable]

6. Manufacturer’s Warranty. [Not applicable]

7. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8. Successors and Assigns. The terms of this Assignment shall be binding upon,
and shall inure to the benefit of, the parties hereto, and their respective
successors and assigns.

9. Governing Law. THIS ASSIGNMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW
(OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).

10. Further Assurances. Each party agrees that from time to time after the date
hereof it shall execute and deliver, or cause to be executed and delivered, such
instruments, documents and papers, and take all such further action, as may be
reasonably required in order to consummate more effectively the purposes of this
Assignment and to implement the transactions contemplated hereby. Assignor
covenants and agrees to cooperate with Assignee in connection with any
litigation arising with respect to the Assets if Seller’s cooperation is
reasonably necessary for the adjudication of issues raised in such litigation.

[The remainder of this page is intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered on the day and year first above written.

 

ASSIGNOR:     WL ROSS-GREENBRIER RAIL I LLC     By:   EXHIBIT ONLY – DO NOT SIGN
    Name:         Title:     ASSIGNEE:     GREENBRIER LEASING COMPANY LLC    
By:   EXHIBIT ONLY – DO NOT SIGN     Name:         Title:    

[Assignment and Assumption Agreement – WLR Fleet]



--------------------------------------------------------------------------------

EXHIBIT 1 to

Assignment Agreement

LEASES

[Insert Leases]



--------------------------------------------------------------------------------

EXHIBIT D to

Purchase and

Sale Agreement

BILL OF SALE

KNOW ALL PEOPLE BY THESE PRESENTS: that WL ROSS-GREENBRIER RAIL I LLC, a
Delaware limited liability company (“Seller”), in consideration of the sum of
One Dollar ($1.00) and other good and valuable consideration more fully
described in that certain Purchase and Sale Agreement dated [Date] (the
“Purchase Agreement”), the receipt of which is hereby acknowledged, does hereby
grant, bargain, sell and assign to GREENBRIER LEASING COMPANY LLC, an Oregon
limited liability company (“Purchaser”), the following equipment (the “Cars”):
All rights, title and interest in and to the railcars described in Exhibit A
hereto which have been leased pursuant to the terms of those certain Leases and
other Operative Documents identified in Exhibit A to the Purchase Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Purchase Agreement.

TO HAVE AND TO HOLD the Cars unto Purchaser, its successors and assigns,
forever, free and clear of all liens or other encumbrances of any nature arising
prior to the Closing Date (as defined in the Purchase Agreement), with the
exception of those permitted under the Operative Documents, and it being
recognized that each Lessee under the applicable Operative Documents has certain
rights in the Cars.

Seller, on its own behalf, and on behalf of its successors and assigns, does
hereby covenant, warrant, represent to, and agree with Purchaser (i) that it is
the lawful owner of the Cars; (ii) that the Cars are free and clear of all
claims, liens, charges, encumbrances and security interests arising prior to
Closing other than a Lessee’s rights in the Cars and those permitted under the
applicable Operative Documents; (iii) that it has the full right and authority
to sell and transfer the Cars to Purchaser; (iv) that the within sale and
transfer of the Cars to Purchaser, separately and on a combined basis, does not
violate any contract, agreement or other instrument to which Seller is party or
by which Seller or the Cars are bound, nor any provision of applicable law, and
that all preconditions thereto have been fully complied with and performed by or
on behalf of Seller. Seller hereby further covenants and binds itself, its
successors and assigns, against every person or entity claiming or laying claim
to the Cars or any right therein and to defend, hold harmless and indemnify
Purchaser, its successors and assigns, from and against any and all losses,
damages, and expenses (including reasonable attorney fees for defense thereof,
or for enforcement of this covenant) resulting or arising from the assertion of
any such claim or cause of action to the contrary against Purchaser, its
successors and assigns, or against the Cars or any item or part thereof, except
as so subject. EXCEPT FOR THE WARRANTY OF TITLE SET FORTH IN THIS BILL OF SALE
AND THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE PURCHASE AGREEMENT, the
Cars are being sold to Purchaser by the Seller “AS IS, WHERE IS,” without any
other representations and warranties, whether written, oral or implied, and the
SELLER SHALL NOT BY VIRTUE OF HAVING SOLD THE CARS HEREWITH BE DEEMED TO HAVE
MADE ANY REPRESENTATION OR WARRANTY AS TO THE MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OPERABILITY, DESIGN OR CONDITION OF, OR AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP IN THE CARS.



--------------------------------------------------------------------------------

Seller agrees that at any time and from time to time, upon the written request
of Purchaser, Seller will promptly and duly execute and deliver or cause to be
executed and delivered on its behalf any and all such further instruments and
documents and take such further action as Purchaser may reasonably request in
order to obtain the full benefits of this Bill of Sale and of the rights and
powers herein granted.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as of
the          day of                     , 2015.

 

WL ROSS-GREENBRIER RAIL I LLC By:   EXHIBIT ONLY – DO NOT SIGN Name:     Title:
   

 

3



--------------------------------------------------------------------------------

EXHIBIT 1 to

Bill of Sale

DESCRIPTION OF CARS



--------------------------------------------------------------------------------

EXHIBIT E to

Purchase and

Sale Agreement

MEMORANDUM OF ASSIGNMENT

MEMORANDUM OF ASSIGNMENT

THIS MEMORANDUM OF ASSIGNMENT dated as of [Date], is between WL ROSS-GREENBRIER
RAIL I LLC, a Delaware limited liability company, (“Assignor”), and GREENBRIER
LEASING COMPANY LLC, an Oregon limited liability company (“Assignee”).

The parties to this Memorandum hereby acknowledge and confirm the following:

A. Assignor is the owner of the railcars more particularly described in Exhibit
A hereto (the “Cars”), and certain of the Cars have been leased to lessees
pursuant to those certain lease agreements and lease schedules or riders thereto
more particularly described in Exhibit B attached hereto (such lease agreements
and lease schedules or riders as amended, modified, extended, supplemented,
restated and/or replaced from time to time, the “Leases”).

B. The Cars have been identified by Lease ID in Exhibit A, notwithstanding the
fact that the actual number of Cars originally subject to each Lease may
originally have been greater, and the number of Cars currently subject to each
Lease may now be lower, than the number of Cars identified for such Lease in
Exhibit A.

C. Memoranda of Lease have been filed with respect to most of the Leases with
the U.S. Surface Transportation Board and/or the Registrar General of Canada.

D. Assignor and Assignee are parties to that certain Assignment Agreement dated
[Date], pursuant to which Assignor has assigned all of its right, title and
interest under the Leases as they pertain to periods on and after [Date], to
Assignee.

E. The parties hereto wish to show for public record this Memorandum reflecting
the sale of the Cars and assignment of the Leases by Assignor to Assignee, and
accordingly have caused this Memorandum to be executed by their duly authorized
officers, as of the date first above written. This Memorandum may be executed in
counterparts, each such counterpart shall be binding on both parties hereto,
notwithstanding that both parties are not signatories to the same counterpart.

[The remainder of this page has been intentionally left blank.]

 

Memo of Assignment WLR Fleet



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties have caused this Memorandum
to be executed by a duly authorized officer as of the day and year first above
written.

 

GREENBRIER LEASING COMPANY LLC By:     Name:     Title:     WL ROSS-GREENBRIER
RAIL I LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT A

RAILCARS

 

Memo of Assignment WLR Fleet



--------------------------------------------------------------------------------

EXHIBIT B

LEASES

 

Memo of Assignment WLR Fleet



--------------------------------------------------------------------------------

STATE OF OREGON   )   ) ss. COUNTY OF CLACKAMAS   )

On this          day of                     , 2015, before me personally
appeared                                         , to me personally known, who
being by me duly sworn, says that s/he is the
                                         of Greenbrier Leasing Company LLC and
that the foregoing instrument was signed on behalf of said company, and s/he
acknowledged that the execution of the said instrument was her or his free act
and deed.

 

NOTARY PUBLIC   My commission expires:      

 

STATE OF                                                            )   ) ss.
COUNTY OF                                                       )

On this          day of                     , 2015, before me personally
appeared                                         , to me personally known, who
being by me duly sworn, says that s/he is the
                                         of WL Ross-Greenbrier Rail I LLC and
that the foregoing instrument was signed on behalf of said company, and s/he
acknowledged that the execution of the said instrument was her or his free act
and deed.

 

NOTARY PUBLIC   My commission expires:      

 

Memo of Assignment WLR Fleet